Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 1 of 73 PageID #: 51




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


 KEITH MOULTON, Derivatively on Behalf of   Case No. 1:20-CV-02092-AMD-RML
 Nominal Defendant CPI AEROSTRUCTURES,
 INC.,
                                            VERIFIED AMENDED SHAREHOLDER
                   Plaintiff,               DERIVATIVE COMPLAINT

       v.

 DOUGLAS MCCROSSON, VINCENT
 PALAZZOLO, TERRY STINSON, CAREY E.
 BOND, JANET K. COOPER, MICHAEL
 FABER, WALTER PAULICK, ERIC
 ROSENFELD, HARVEY J. BAZAAR,

                   Defendants,

       and

 CPI AEROSTRUCTURES, INC.,

                   Nominal Defendant.
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 2 of 73 PageID #: 52




                                                 TABLE OF CONTENTS


 I.     NATURE AND SUMMARY OF THE ACTION ...............................................................1

 II.    JURISDICTION AND VENUE ..........................................................................................4

 III.   PARTIES .............................................................................................................................5

 IV.    DUTIES OF THE INDIVIDUAL DEFENDANTS ............................................................6

        A.         Fiduciary Duties .......................................................................................................6

        B.         Audit & Finance Committee Charter .......................................................................8

        C.         Compensation & HR Committee Charter ................................................................9

 V.     SUBSTANTIVE ALLEGATIONS .....................................................................................9

        A.         Company Overview .................................................................................................9

        B.         Relevant Accounting Principles ...............................................................................9

        C.         The Individual Defendants Issue False and Misleading Statements ......................11

        D.         A Red Flag Waves While the Individual Defendants Continue to Issue
                   Materially Misleading Statements .........................................................................20

        E.         The Truth Fully Emerges .......................................................................................33

                   1.         CPI Discloses That It Incorrectly Applied ASC 606 .................................33

                   2.         CPI Restates its Financial Statements for Seven Consecutive
                              Quarters ......................................................................................................35

                   3.         The SEC Commences an Investigation......................................................46

        F.         The Errors in the Financial Statements Caused Harm to CPI................................46

                   1.         Executive Officers Received Excessive Compensation on the Basis
                              of False Financial Statements ....................................................................46

                   2.         Amendment to BankUnited Credit Facility ...............................................49

 VI.    DAMAGES TO THE COMPANY....................................................................................51

 VII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS .......................................52



                                                                     i
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 3 of 73 PageID #: 53




       A.         Demand is Excused Because There is Reason to Doubt a Majority of the Board
                  Acted in Good Faith ...............................................................................................53

                  1.         A Majority of the Board Knew of ASC 606 and the Need for Internal
                             Controls Related to it Since 2014 ..............................................................53

                  2.         A Red Flag is Waved Before McCrosson, Rosenfeld, Paulick, Stinson,
                             Faber, and Bond ........................................................................................ 56

                  3.         McCrosson is Not Disinterested ................................................................59

                  4.         Reason Exists to Doubt the Audit Committee Members Acted in
                             Good Faith .................................................................................................59

       COUNT I ...........................................................................................................................64

       COUNT II ..........................................................................................................................65

       COUNT III .........................................................................................................................66

       COUNT IV.........................................................................................................................67

       PRAYER FOR RELIEF ....................................................................................................68

       JURY DEMAND ...............................................................................................................69




                                                                  ii
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 4 of 73 PageID #: 54




           Plaintiff Keith Moulton (“Plaintiff”), by and through his undersigned attorneys, brings this

 derivative complaint for the benefit of nominal defendant, CPI Aerostructures, Inc. (“CPI” or the

 “Company”), against its Board of Directors (the “Board”) and certain of its executive officers

 seeking to remedy defendants’ breaches of fiduciary duties, Contribution for Violations of

 Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange Act”), and unjust

 enrichment. Plaintiff’s allegations are based upon his personal knowledge as to himself and his

 own acts, and upon information and belief, developed from the investigation and analysis by

 Plaintiff’s counsel, including a review of publicly available information, including filings by CPI

 with the U.S. Securities and Exchange Commission (“SEC”), press releases, news reports, analyst

 reports, investor conference transcripts, publicly available filings in lawsuits, and matters of public

 record.

 I.        NATURE AND SUMMARY OF THE ACTION

           1.     CPI supplies aircraft parts for fixed wing aircraft and helicopters in commercial and

 defense markets. The Company is a prime contractor to the U.S. Department of Defense. CPI also

 provides engineering, supply chain management, and maintenance, repair and overhaul services.

           2.     In January 2018, the Company adopted a new accounting standard governing

 revenue from customer contracts called Accounting Standards Codification (“ASC”) Topic 606

 (“ASC 606”). The standard was introduced by the Financial Accounting Standards Board in 2014.

 CPI had four years to implement the standard and disclose its impact. In each of the Company’s

 Forms 10-K for the fiscal years from 2014 to adoption of ASC 606 in 2018, management assured

 investors that the Company was preparing to adopt the standard and was evaluating its impact on

 CPI’s revenue recognition practices. Once the standard became effective in 2018, CPI’s reports

 filed with the SEC told investors that, “[f]ollowing the adoption of [ASC] Topic 606, the




                                                    1
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 5 of 73 PageID #: 55




 Company’s revenue recognition for all of its contracts remained materially consistent with

 historical practice.”

         3.      However, notwithstanding their public disclosures the Company’s executive

 officers and directors failed to ensure that CPI implemented ASC 606 and failed to ensure that CPI

 had meaningful internal controls over revenue recognition.

         4.      CPI purportedly adopted ASC 606 in the first quarter of 2018. Shortly thereafter,

 the Board was presented with a red flag alerting it to deficient internal controls over revenue

 recognition. In February 2019, the Company was forced to restate its financial results for the first

 nine months and third quarter of 2018 due to a material weakness in its internal controls related to

 revenue recognition that caused an “error . . . in the Company’s billing process,” resulting in the

 overstatement of revenue by more than $900,000. However, the Board told investors that the

 revenue reporting error was due to discreet internal control deficiency and that the issue was

 promptly remediated.

         5.      Then, on February 14, 2020, CPI revealed that its financial statements for the past

 seven quarters “should no longer be relied upon due to an error in those financial statements

 relating to the Company’s recognition of revenue from contracts with customers under ASC Topic

 606.” As a result, key financial results were overstated, including revenue, net income, and

 contract assets.

         6.      On August 25, 2020, CPI filed its restated financial statements for the periods since

 January 1, 2018 (the “Restatement”), reflecting that the Company actually incurred net losses for

 eight consecutive periods, rather than net income as it had previously reported. The magnitude of

 the Restatement is staggering—for the 2018 fiscal year, revenue had been overstated by 19%, gross

 profit had been overstated by 331%, and its contract assets had been overstated by 544%.




                                                   2
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 6 of 73 PageID #: 56




 Additionally, rather than retained earnings of approximately $22.7 million, CPI had an

 accumulated a deficit of $74,596,536 as of December 31, 2018. Evident from the scale of the

 restatement is that the Company lacked meaningful controls over revenue recognition to such a

 degree that its financial results had wildly mispresented its financial condition and revenue for

 nearly two years.

        7.      In the Restatement, CPI also admitted to broad material weaknesses in its revenue

 recognition accounting controls, including that the Company “lacked procedures for ensuring the

 period of performance or value of the accounting contract were properly determined,” i.e. a critical

 step of ASC Topic 606. The Company also stated that “no controls exist[ed]” to account for

 significant, non-routine, complex transactions.

        8.      These revelations precipitated the filing of a securities class action in this District

 against CPI and certain of the defendants named herein, captioned Rodriguez v. CPI

 Aerostructures, Inc., et al., Case No. 1:20-cv-00982 (the “Securities Class Action”), alleging

 violations of the Securities Act of 1933 and the Securities Exchange Act of 1934.

        9.      The foregoing misconduct caused CPI significant harm. In addition to an ongoing

 SEC investigation into the Company’s financial statements, the errors in the financial statements

 caused CPI to be in violation of certain covenants with respect to a credit facility. In connection

 with the Restatement, the Company was forced to amend the terms of its credit agreement under

 which $6 million was converted from a revolving loan to a term loan and a higher interest rate

 applies to the repayment of its loans.

        10.     Plaintiff did not make a litigation demand prior to filing this action because such

 demand would have been futile based upon the composition of the Board and the actions taken by

 the Board. The Board is currently composed of seven members, all of whom are named in this




                                                   3
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 7 of 73 PageID #: 57




 action. Five of the seven current directors were on the Board since 2015 and knew for years that

 the change to ASC 606 was coming and the Company required functioning internal controls over

 revenue recognition in order to transition to the new standard. They also issued years worth of

 disclosures telling investors that they were evaluating the impact of ASC 606 on the Company’s

 revenue recognition practices, and, once adopted, repeatedly – and falsely – told investors that

 under ASC 606, CPI’s revenue recognition practices were consistent with its historical practice.

 Further, as alleged herein, McCrosson as CEO received cash bonuses based on CPI’s purported

 achievement of certain growth targets, including revenue and pre-tax income, in fiscal 2018 when

 in reality the Company incurred a pre-tax loss for the period. Thus, more than half the members

 would be interested in a demand to investigate their own wrongdoing.

 II.    JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

 Complaint states a federal question: contribution for violations of Section 10(b) of the Exchange

 Act of 1934.

        12.     This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(a)(l) because

 complete diversity exists between plaintiffs and each defendant, and the amount in controversy

 exceeds $75,000 exclusive of interest and costs.

        13.     This Court has supplemental jurisdiction over the state law claims asserted herein

 pursuant to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court

 of the United States which it would not otherwise have.

        14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

 substantial portion of the transactions and wrongs complained of herein occurred in this District,

 and the Defendants have received substantial compensation in this district by engaging in

 numerous activities that had an effect in this District.


                                                    4
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 8 of 73 PageID #: 58




 III.   PARTIES

 Plaintiff

        15.    Plaintiff Keith Moulton purchased 2,200 shares of CPI stock in December 2017 and

 has continuously owned his CPI stock since that date. He is a resident of New Jersey.

 Nominal Defendant

        16.    Nominal Defendant CPI is a New York corporation with its principal executive

 offices located at 91 Heartland Blvd., Edgewood, NY 11717. The Company stock trades on the

 New York Stock Exchange (“NYSE”) under the symbol “CVU.”

 Defendants

        17.    Defendant Douglas McCrosson (“McCrosson”) has served as the Chief Executive

 Officer (“CEO”), President, and a director of the Company since March 2014. McCrosson is a

 defendant in the Securities Class Action. He is a resident of New York.

        18.    Defendant Vincent Palazzolo (“Palazzolo”) served as Chief Financial Officer from

 May 2004 to November 2019. Palazzolo is a defendant in the Securities Class Action. He is a

 resident of New York.

        19.    Defendant Terry Stinson (“Stinson”) has served as Chairman of the Board since

 June 2014. He is a member of the Compensation & HR Committee, and was the Chair of the

 Compensation Committee from June 2014 to June 2019. He is a resident of Texas and/or Florida.

        20.    Defendant Carey E. Bond (“Bond”) has served as a director of the Company since

 December 2016. He has been the Chair of the Compensation & HR Committee since June 2019,

 and he served as a member of the Compensation Committee at all relevant times. He is a resident

 of Florida.

        21.    Defendant Janet K. Cooper (“Cooper”) has served as a director of the Company

 since April 2019. She is Chair of the Audit & Finance Committee. She is a resident of Texas.


                                                5
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 9 of 73 PageID #: 59




         22.    Defendant Michael Faber (“Faber”) has served as a director of the Company since

 August 2013. He is a member of the Audit & Finance Committee. He is a resident of Washington,

 D.C.

         23.    Defendant Walter Paulick (“Paulick”) has served as a director of the Company

 since April 1992. He is a member of the Audit & Finance Committee. He is a resident of New

 York.

         24.    Defendant Eric Rosenfeld (“Rosenfeld”) has served as a director of the Company

 since 2003. He is a member of the Compensation & HR Committee. He is a resident of New

 York.

         25.    Defendant Harvey J. Bazaar (“Bazaar”) served as a director of the Company from

 2006 to June 2019. He is a resident of Florida.

         26.    The defendants named in ¶¶ 17-25 are sometimes referred to hereinafter as the

 “Individual Defendants.”

 Relevant Non-Parties

         27.    Dan Azmon (“Azmon”) served as Chief Financial Officer from November 13, 2019

 to February 2020.

 IV.     DUTIES OF THE INDIVIDUAL DEFENDANTS

         A.     Fiduciary Duties

         28.    By reason of their positions as officers, directors, and/or fiduciaries of CPI and

 because of their ability to control the business and corporate affairs of CPI, at all relevant times,

 the Individual Defendants owed CPI and its shareholders fiduciary obligations of good faith,

 loyalty, and candor, and were required to use their utmost ability to control and manage CPI in a

 fair, just, honest, and equitable manner. The Individual Defendants were required to act in

 furtherance of the best interests of CPI and its shareholders so as to benefit all shareholders equally


                                                   6
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 10 of 73 PageID #: 60




 and not in furtherance of their personal interest or benefit. Each director and officer of the

 Company owes to CPI and its shareholders a fiduciary duty to exercise good faith and diligence in

 the administration of the affairs of the Company and in the use and preservation of its property and

 assets, and the highest obligations of fair dealing.

        29.      The Individual Defendants, because of their positions of control and authority as

 directors and/or officers of CPI, were able to and did, directly and/or indirectly, exercise control

 over the wrongful acts complained of herein. Because of their advisory, executive, managerial,

 and directorial positions with CPI, each of the Individual Defendants had knowledge of material

 non-public information regarding the Company.

        30.      To discharge their duties, the officers and directors of CPI were required to exercise

 reasonable and prudent supervision over the management, policies, practices and controls of the

 Company. By virtue of such duties, the officers and directors of CPI were required to, among

 other things:

                 (a)    Exercise good faith to ensure that the affairs of the Company were
                        conducted in an efficient, business-like manner so as to make it possible to
                        provide the highest quality performance of their business;

                 (b)    Exercise good faith to ensure that the Company was operated in a diligent,
                        honest, and prudent manner and complied with all applicable federal and
                        state laws, rules, regulations and requirements, and all contractual
                        obligations, including acting only within the scope of its legal authority;

                 (c)    Exercise good faith to ensure that the Company’s communications with the
                        public and with shareholders are made with due candor in a timely and
                        complete fashion; and

                 (d)    When put on notice of problems with the Company’s business practices and
                        operations, exercise good faith in taking appropriate action to correct the
                        misconduct and prevent its recurrence.




                                                   7
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 11 of 73 PageID #: 61




        B.      Audit & Finance Committee Charter

        31.     The Audit & Finance Committee Charter provides that its members must

 “monitor[] (1) the integrity of the annual, quarterly and other financial statements of the Company,

 (2) the independent registered public accounting firm’s qualifications and independence, (3) the

 performance of the Company’s independent registered public accounting firm and (4) the

 compliance by the Company with legal and regulatory requirements.”

        32.     According to the charter, the members of the Audit & Finance Committee must,

 among other things:

        1. Meet with the independent registered public accounting firm prior to the audit to
        review the scope, planning and staffing of the audit.

        2. Review and discuss with management and the independent registered public
        accounting firm the annual audited financial statements, and recommend to the
        Board whether the audited financial statements should be included in the
        Company’s Form 10-K.

        3. Review and discuss with management and the independent registered public
        accounting firm the Company’s quarterly financial statements prior to the filing of
        its Form 10-Q, including the results of the independent registered public accounting
        firm’s review of the quarterly financial statements.

        4. Discuss with management and the independent registered public accounting firm,
        as appropriate, significant financial reporting issues and judgments made in
        connection with the preparation of the Company’s financial statements, including:

               (a) any significant changes in the Company’s selection or application of
        accounting principles;

                (b) the Company’s critical accounting policies and practices;

                (c) all alternative treatments of financial information within GAAP that
        have been discussed with management, ramifications of the use of such alternative
        disclosures and treatments, and the treatment preferred by the independent
        registered public accounting firm;

                (d) any material written communications between the independent
        registered public accounting firm and management, such as any management letter
        or schedule of unadjusted differences; and




                                                  8
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 12 of 73 PageID #: 62




               (e) any major issues as to the adequacy of the Company’s internal controls
        and any special steps adopted in light of material control deficiencies.

                                          *       *      *

        9. Review disclosures made to the Committee by the Company’s CEO and CFO
        during their certification process for the Company’s Form 10-K and Form 10-Q
        about any significant deficiencies and material weaknesses in the design or
        operation of internal control over financial reporting and any fraud involving
        management or other employees who have a significant role in the Company’s
        internal control over financial reporting.

        C.      Compensation & HR Committee Charter

        33.     The Compensation & HR Committee is tasked with, among other things, approving

 executive compensation for named executive officers (“NEOs”) based on their achievement of

 corporate goals. Specifically, the charter for the committee provides that its members must:

        Review and approve annual corporate goals and objectives relevant to NEO
        compensation; evaluate NEO performance in light of those goals and objectives;
        and recommend for approval by the independent members of the Board the NEO
        compensation level based on this evaluation. In evaluating and determining NEO
        compensation, the Committee shall consider the results of the most recent
        stockholder advisory vote on executive compensation required by Section 14A of
        the Exchange Act. The Committee may also consider, among other factors, the
        Company’s performance and relative stockholder return, the value of incentive
        awards made to executive officers at comparable companies, the awards granted to
        the NEOs in prior years, the terms of any employment agreement, change in control
        agreement, or other agreement relating to compensation to be paid to the NEO, the
        economic environment, and general market conditions.

 V.     SUBSTANTIVE ALLEGATIONS

        A.      Company Overview

        34.     CPI supplies aircraft parts for fixed wing aircraft and helicopters in commercial and

 defense markets. The Company is a prime contractor to the U.S. Department of Defense. CPI also

 provides engineering, supply chain management, and maintenance, repair and overhaul services.

        B.      Relevant Accounting Principles

        35.     ASC 606, Revenue from Contracts with Customers was introduced by the Financial

 Accounting Standards Board (“FASB”) in 2014 to improve the financial reporting of revenue and


                                                  9
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 13 of 73 PageID #: 63




 allow top line financial statements to be compared. As the FASB stated, “[t]he core principle of

 the new standard is for companies to recognize revenue to depict the transfer of goods or services

 to customers in amounts that reflect the consideration (that is, payment) to which the company

 expects to be entitled in exchange for those goods or services.”

        36.     ASC Topic 606 establishes a five-step process that entities must apply to recognize

 revenue:

        Step 1: Identify the contract with the customer.

        Step 2: Identify the performance obligations in the contract.

        Step 3: Determine the transaction price.

        Step 4: Allocate the transaction price to the performance obligations in the contract.

        Step 5: Recognize revenue when (or as) the entity satisfies a performance obligation.

        37.     The “performance obligations” of the second step are the contractual promises to

 transfer a good or service to the customer. Performance obligations are the unit of accounting that

 form the basis for how and when revenue is recognized. To identify the performance obligations,

 ASC Topic 606-10-25-14 provides that:

        At contract inception, an entity shall assess the goods or services promised in a
        contract with a customer and shall identify as a performance obligation each
        promise to transfer to the customer which is either:

        a. A good or service (or a bundle of goods or services) that is distinct; or

        b. A series of distinct goods or services that are substantially the same and that have
        the same pattern of transfer to the customer[.]

        38.     CPI was required to evaluate and disclose the impact ASC Topic 606 would have

 on its future financial statements prior to its adoption. See SEC Staff Accounting Bulletin Topic

 11M, Disclosure Of The Impact That Recently Issued Accounting Standards Will Have On The

 Financial Statements Of The Registrant When Adopted In A Future Period. Moreover, public



                                                   10
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 14 of 73 PageID #: 64




 companies could delay implementing ASC Topic 606 until the annual period beginning after

 December 31, 2017, i.e. four years after the guidance was first issued.

           C.     The Individual Defendants Issue False and Misleading Statements

 The 2017 10-K

           39.    On March 22, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar signed and caused CPI to file its annual report on Form 10-K with

 the SEC for the period ended December 31, 2017 (the “2017 10-K”), which described the

 Company’s revenue recognition policy: 1

           Effective January 1, 2018, the Company adopted Topic 606 using the modified
           retrospective method for all of its contracts. Following the adoption of Topic 606,
           the Company’s revenue recognition for all of its contracts remained materially
           consistent with historical practice. In addition, following the adoption of Topic
           606, the Company will change the presentation of its balance sheet moving its costs
           and estimated earnings in excess of billings on uncompleted contracts to contract
           assets and its billings in excess of costs and estimated earnings to contract
           liabilities.

           40.    The above statements in ¶ 39 were materially misleading because they failed to

 disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in CPI’s

 historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606.

 First Quarter 2018




 1
     Unless otherwise stated, all emphasis in bold and italics is added.


                                                    11
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 15 of 73 PageID #: 65




        41.       On May 15, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to announce its first quarter 2018 financial results in a

 press release, which stated, in relevant part:

        Note: Effective January 1, 2018, the Company adopted Accounting Standards
        Codification Topic 606 Revenue from Contracts with Customers (“ASC 606”)
        using the modified retrospective method. Revenue recognition on all of the
        Company’s contracts did not change materially as a result of the adoption of ASC
        606.

        First Quarter 2018 vs. First Quarter 2017

              •   Revenue of $18.2 million compared to $20.0 million;

              •   Gross profit of $4.0 million compared to $4.5 million;

              •   Pre-tax income of $1.6 million compared to $2.0 million;

              •   Net income of $1.3 million compared to $1.2 million;

        42.       The same day, CPI conducted a conference call to discuss the financial results with

 analysts and investors. During the call, defendant Palazzolo stated: “Following the adoption of

 ASC 606, our revenue recognition on all of our current contracts has not changed materially for

 both the first quarter and over the life of those contracts.”

        43.       The same day, defendants McCrosson, Palazzolo, Stinson, Bond, Faber, Paulick,

 Rosenfeld, and Bazaar caused CPI to file its quarterly report on Form 10-Q with the SEC for the

 period ended March 31, 2018 (the “1Q18 10-Q”). Therein, the Company stated that “[f]ollowing

 the adoption of ASC 606, the Company’s revenue recognition for all of its contracts remained

 materially consistent with historical practice.” Regarding ASC 606, the Company further stated:

        Revenues for the Company’s long-term contracts are recognized over time as the
        Company performs its obligations because of continuous transfer of control to the
        customer. The continuous transfer of control to the customer is supported by clauses
        in contracts that either allow the customer to unilaterally terminate the contract for
        convenience, pay the Company for costs incurred plus a reasonable profit and the
        products and services have no alternative use or the customer controls the work in
        progress.


                                                   12
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 16 of 73 PageID #: 66




        Because of control transferring over time, revenue is recognized based on the
        extent of progress towards completion of the performance obligation. The
        selection of the method to measure progress towards completion requires judgment
        and is based on the nature of the products or services to be provided. The Company
        uses the cost-to-cost input method to measure of progress for its contracts because
        it best depicts the transfer of assets to the customer which occurs as the Company
        incurs costs on its contracts.

        In applying the cost-to-cost input method, the Company compares the actual costs
        incurred relative to the total estimated costs to determine its progress towards
        contract completion and to calculate the corresponding amount of estimated
        revenue and estimated gross profit recognized. For any costs incurred that do not
        contribute to a performance obligation, the Company excludes such costs from its
        input methods of revenue recognition as the amounts are not reflective in
        transferring control of the asset to the customer. Costs to fulfill include labor,
        materials and subcontractors’ costs, other direct costs and an allocation of indirect
        costs.

                                           *       *       *

        ASC 606 requires sales and gross profit to be recognized over the contract period
        as work is performed based on the relationship between actual costs incurred and
        total estimated costs at the completion of the contract. Recognized revenues that
        will not be billed under the terms of the contract until a later date are recorded as
        an asset captioned “Contract assets.” Contracts where billings to date have
        exceeded recognized revenues are recorded as a liability captioned “Contract
        liabilities.” Changes to the original estimates may be required during the life of the
        contract. Estimates are reviewed monthly and the effect of any change in the
        estimated gross margin percentage for a contract is reflected in cost of sales in the
        period the change becomes known.

        44.     As to the financial results reported in the previously issued press release, the 1Q18

 10-Q affirmed the previously reported financial results. Specifically, it stated, in relevant part:

        Revenue

        Revenue for the three months ended March 31, 2018 was $18,191,623 compared to
        $20,032,701 for the same period last year, a decrease of $1,841,078 or 9.2%. This
        decrease is predominantly the result of a normal cyclical decrease in revenue on the
        Company’s E-2D programs for both domestic and foreign sales.

                                           *       *       *

        Cost of sales




                                                  13
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 17 of 73 PageID #: 67




        Cost of sales for the three months ended March 31, 2018 and 2017 was $14,141,755
        and $15,495,187, respectively, a decrease of $1,353,432 or 8.7%, This decrease is
        the result of the comparable decline in revenue.

                                           *      *       *

        Gross Profit

        Gross profit for the three months ended March 31, 2018 was $4,049,868 compared
        to $4,537,514 for the three months ended March 31, 2017, a decrease of $487,646,
        predominately the result of lower volume.

                                           *      *       *

        Net Income

        Net income for the three months ended March 31, 2018 was $1,256,765 or $0.14
        per basic share, compared to $1,249,301 or $0.14 per basic share, for the same
        period last year. Diluted income per share was $0.14 for the three months ended
        March 31, 2018 calculated utilizing 8,940,385 weighted average shares
        outstanding. Diluted income per share for the three months ended March 31, 2017
        was $0.14, calculated utilizing 8,830,953 average shares outstanding as adjusted
        for the dilutive effect of outstanding stock options and RSUs.

        45.     The 1Q18 10-Q contained certifications pursuant to the Sarbanes-Oxley Act of

 2002 (“SOX”) signed by defendants McCrosson and Palazzolo, attesting to the accuracy of the

 financial reporting and the effectiveness of the Company’s internal control over financial

 reporting.

        46.     The above statements in ¶¶ 41-45 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for first quarter 2018 was overstated by 21% and its gross profit was overstated



                                                  14
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 18 of 73 PageID #: 68




 by 268%; and (vi) that as a result, the Company incurred a net loss, rather than net income, for

 first quarter 2018.

 Second Quarter 2018

         47.       On August 8, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to issue a press release announcing its second quarter

 2018 financial results, which stated in relevant part:

         Effective January 1, 2018, the Company adopted Accounting Standards
         Codification Topic 606 Revenue from Contracts with Customers (“ASC 606”)
         using the modified retrospective method. None of the Company’s contracts’
         revenue recognition changed materially as a result of the adoption of ASC 606.

         2Q 2018 vs. 2Q 2017

               •   Revenue was $20.3 million compared to $16.7 million;
               •   Gross profit was $4.6 million compared to $3.7 million;
               •   Gross margin was 22.6% compared to 22.0%;
               •   Pre-tax income was $1.6 million compared to $1.2 million;
               •   Net income was $1.3 million compared to $0.8 million;

         48.       The same day, CPI conducted a conference call to discuss the financial results with

 analysts and investors. During the call, defendant Palazzolo stated: “Following the adoption of

 ASC 606, our revenue recognition on all of our current contracts has not changed materially over

 the life of those contracts.”

         49.       On August 9, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to file its quarterly report on Form 10-Q with the SEC

 for the period ended June 30, 2018 (the “2Q18 10-Q”), affirming the results reported in the press

 release. Specifically, it stated:

         Revenue

         Revenue for the three months ended June 30, 2018 was $20,261,239 compared to
         $16,731,951 for the same period last year, an increase of $3,529,288 or 21.1%. This
         increase is predominantly the result of ramping up of the next generation jammer


                                                   15
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 19 of 73 PageID #: 69




        pod program and the production of T-38 kits, offset by a normal cyclical decrease
        in revenue on the Company’s E-2D programs for both domestic and foreign sales.

                                          *      *       *

        Cost of sales

        Cost of sales for the three months ended June 30, 2018 and 2017 was $15,676,421
        and $13,048,203, respectively, an increase of $2,628,218 or 20.1%, This increase
        is the result of the comparable increase in revenue.

                                          *      *       *

        Gross Profit

        Gross profit for the six months ended June 30, 2018 was $8,634,686 compared to
        $8,221,262 for the six months ended June 30, 2017, an increase of $413,424 or
        5.0%, predominately the result of higher volume.

        Gross profit for the three months ended June 30, 2018 was $4,584,818 compared
        to $3,683,748 for the three months ended June 30, 2017, an increase of $901,070
        or 24.5%, predominately the result of higher volume.

                                          *      *       *

        Net Income

        Net income for the three months ended June 30, 2018 was $1,257,225 or $0.14 per
        basic share, compared to $765,647 or $0.09 per basic share, for the same period last
        year. Net income for the six months ended June 30, 2018 was $2,513,990 or $0.28
        per basic share, compared to $2,014,948 or $0.23 per basic share, for the same
        period last year.

        50.     The 2Q18 10-Q contained SOX certifications signed by defendants McCrosson and

 Palazzolo, attesting to the accuracy of the financial reports and the effectiveness of its internal

 control over financial reporting.

        51.     The above statements in ¶¶ 47-50 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and


                                                 16
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 20 of 73 PageID #: 70




 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for second quarter 2018 was overstated by nearly 18% and its gross profit was

 overstated by 338%; and (vi) that as a result, the Company incurred a net loss, rather than net

 income, for second quarter 2018.

 October 2018 Offering

        52.     In October 2018, CPI conducted a secondary public offering (the “October 2018

 Offering”) in which it sold 2.76 million shares of common stock at a price of $6.25 per share. The

 Company received $16.10 million in proceeds, net of underwriting discounts, commissions, and

 other offering expenses. The October 2018 Offering was completed pursuant to prospectus

 supplements filed on October 15, 2018 and October 17, 2018 (together, the “Prospectus”). The

 Prospectus incorporated by reference the 2017 10-K, the 1Q18 10-Q, and the 2Q18 10-Q.

        53.     The above statements in ¶ 52 were materially misleading because they failed to

 disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in CPI’s

 historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; and (v) that, as a result of the foregoing, the Company’s

 reported revenue and gross profit were overstated for the first half of 2018 and the Company

 incurred a net loss.




                                                  17
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 21 of 73 PageID #: 71




 Third Quarter 2018

         54.       On November 8, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to issue a press release announcing its third quarter

 2018 financial results, which stated in relevant part:

         3Q 2018 vs. 3Q 2017

               •   Revenue was $19.9 million compared to $20.7 million;
               •   Gross profit was $4.8 million compared to $4.9 million;
               •   Gross margin was 24.1% compared to 23.7%
               •   Pre-tax income was $1.6 million compared to $2.5 million;
               •   Net income was $1.3 million compared to $1.7 million;

         55.       The same day, CPI conducted a conference call to discuss the financial results with

 analysts and investors. During the call, defendant Palazzolo stated: “Following the adoption of

 ASC 606, our revenue recognition on all of our current contracts had not changed materially over

 the life of those contracts.”

         56.       On November 13, 2018, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to file its quarterly report on Form 10-Q with the SEC

 for the period ended September 30, 2018 (the “3Q18 10-Q”), affirming the previously reported

 financial results. Specifically, it stated:

         Revenue

         Revenue for the three months ended September 30, 2018 was $19,944,558
         compared to $20,706,460 for the same period last year, a decrease of $761,902 or
         3.7%. This decrease is predominantly the result of the wind-down of our current
         Northrop Grumman E-2D multi-year program as we begin transitioning to a new
         multi-year contract, partially offset by increased revenue from our prime contracts
         direct with the U.S. Government for F-16 components and T-38 kits.

                                               *    *      *

         Cost of sales




                                                   18
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 22 of 73 PageID #: 72




        Cost of sales for the three months ended September 30, 2018 and 2017 was
        $15,146,080 and $15,794,024, respectively, a decrease of $647,944 or 4.1%. This
        decrease is the result of the comparable decrease in revenue.

                                           *       *       *

        Gross Profit

        Gross profit for the nine months ended September 30, 2018 was $13,433,164
        compared to $13,133,698 for the nine months ended September 30, 2017, an
        increase of $299,466 or 2.3%, predominately the result of higher volume.

        Gross profit for the three months ended September 30, 2018 was $4,798,478
        compared to $4,912,436 for the three months ended September 30, 2017, a decrease
        of $113,958 or 2.3%, predominately the result of lower volume.

                                           *       *       *

        Net Income

        Net income for the three months ended September 30, 2018 was $1,328,153 or
        $0.15 per basic share, compared to $1,695,513 or $0.19 per basic share, for the
        same period last year. Net income for the nine months ended September 30, 2018
        was $3,842,143 or $0.43 per basic share, compared to $3,710,461 or $0.42 per basic
        share, for the same period last year.

        57.     The 3Q18 10-Q also contained SOX certifications signed by defendants McCrosson

 and Palazzolo, attesting to the accuracy of the financial reports and the effectiveness of its internal

 control over financial reporting.

        58.     The above statements in ¶¶ 54-57 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that a billing error caused an overstatement of revenue

 by more than $900,000; (vi) that, as a result of the foregoing, the Company’s reported revenue for



                                                   19
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 23 of 73 PageID #: 73




 third quarter 2018 was overstated by 20% and its gross profit was overstated by 572%; and (vii)

 that as a result, the Company incurred a net loss, rather than net income, for third quarter 2018.

        D.        A Red Flag Waves While the Individual Defendants Continue to Issue
                  Materially Misleading Statements

        59.       On February 8, 2019, CPI disclosed that its financial statements for the three and

 nine months ended September 30, 2018 reported in its Form 10-Q could no longer be relied upon

 due to an “error . . . in the Company’s billing process.” According to the Company, the alleged

 error inflated the Company’s revenue and income before provision for income taxes, net income,

 and earnings per share for each such period. In a Form 8-K filed with the SEC, CPI stated, in

 relevant part:

        The identification of the error was made by management during the Company’s
        review of the billing process for the year ended December 31, 2018 in connection
        with the preparation of the Company’s 2018 financial statements. Management’s
        preliminary conclusion is that the error was limited to one instance and that the
        effect of correcting the foregoing error in the Company’s financial statements for
        the three and nine months ended September 30, 2018 is (i) a reduction of revenue
        and income before provision for income taxes of approximately $900,000 to
        $950,000, (ii) a reduction of net income of approximately $725,000 to $775,000
        and (iii) a reduction of fully diluted earnings per share of approximately $ 0.09,
        for each such period. The error is not expected to have a material impact on the
        Company’s balance sheet as of September 30, 2018 or the statement of cashflows
        for the three and nine months ended September 30, 2018.

        60.       In addition, the Company reported material weaknesses in its internal controls:

        In connection with the restatement noted above, management has determined that
        a material weakness existed in the Company’s internal control over financial
        reporting as of September 30, 2018. As a result, the Company’s chief executive
        officer and chief financial officer have concluded that the Company’s disclosure
        controls and procedures were not effective at the reasonable assurance level as
        of September 30, 2018. A discussion of the Company’s plan to remediate the
        material weakness will be contained in the Company’s Annual Report on Form 10-
        K for the year ended December 31, 2018, which the Company expects to file with
        Securities and Exchange Commission on or before its filing deadline.

        61.       On this news, CPI’s stock price fell $0.59 per share, or over 8.5%, to close at $6.34

 per share on February 8, 2019, on unusually heavy trading volume.


                                                   20
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 24 of 73 PageID #: 74




        62.    On February 27, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to file its amended Form 10-Q for the period ended

 September 30, 2018 (the “Amended 3Q18 10-Q”). Therein, CPI stated:

        Revenue

        Revenue for the three months ended September 30, 2018 was $19,017,301
        compared to $20,706,460 for the same period last year, a decrease of $1,689,159 or
        8.2%. This decrease is predominantly the result of the wind-down of our current
        Northrop Grumman E-2D multi-year program as we begin transitioning to a new
        multi-year contract, partially offset by increased revenue from our prime contract
        direct with the U.S. Government for T-38 kits.

                                        *       *      *

        Cost of sales

        Cost of sales for the three months ended September 30, 2018 and 2017 was
        $15,146,080 and $15,794,024, respectively, a decrease of $647,944 or 4.1%. This
        decrease is the result of the comparable decrease in revenue.

                                        *       *      *

        Gross Profit

        Gross profit for the nine months ended September 30, 2018 was $12,505,907
        compared to $13,133,698 for the nine months ended September 30, 2017, an
        decrease of $627,791 or 4.8%, predominately the result of lower margin work on
        the T-38 program and the Raytheon pod, which are still in the early stage of
        production.

        Gross profit for the three months ended September 30, 2018 was $3,871,221
        compared to $4,912,436 for the three months ended September 30, 2017, a decrease
        of $1,041,215 or 21.2%, predominately the result of lower volume, as well as lower
        margin on early stage programs.

                                        *       *      *

        Net Income

        Net income for the three months ended September 30, 2018 was $585,896 or $0.07
        per basic share, compared to $1,695,513 or $0.19 per basic share, for the same
        period last year. Net income for the nine months ended September 30, 2018 was
        $3,099,886 or $0.35 per basic share, compared to $3,710,461 or $0.42 per basic
        share, for the same period last year.



                                               21
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 25 of 73 PageID #: 75




        63.     The Amended 3Q18 10-Q also stated that the following material weakness in CPI’s

 internal control over financial reporting existed as of the period ended September 30, 2018: “the

 review control procedures failed to identify, in a timely manner, the miscoding of an invoice in the

 Company’s records and the resulting overstatement of revenue.”

        64.     The above statements in ¶¶ 59-60, 62-63 were materially misleading because they

 failed to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting

 in CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not

 use performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for third quarter 2018 was overstated by 20% and its gross profit was overstated

 by 572%; and (vi) that as a result, the Company incurred a net loss, rather than net income, for

 third quarter 2018.

 Fiscal 2018

        65.     On March 13, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to issue a press release announcing the Company’s

 fourth quarter and full year 2018 financial results. Therein, the Company stated, in relevant part:

        Full Year 2018 vs. Full Year 2017
           • Revenue was $83.9 million compared to $81.3 million;
           • Gross profit was $18.3 million compared to $18.6 million;
           • Gross margin was 21.8% compared to 22.9%;
           • Pre-tax income was $6.8 million compared to $8.5 million;
           • Net income was $2.3 million compared to $5.8 million;

        66.     The same day, CPI conducted a conference call to discuss the financial results with

 analysts and investors. During the call, defendant Palazzolo stated: “Following the adoption of


                                                  22
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 26 of 73 PageID #: 76




 ASC 606, our revenue recognition on all of our current contracts has not changed materially over

 the life of those contracts.”

         67.     On April 1, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Faber, Paulick,

 Rosenfeld, and Bazaar signed and caused CPI to file its annual report on Form 10-K with the SEC

 for the period ended December 31, 2018 (the “2018 10-K”), affirming the previously reported

 financial results. Specifically, it stated:

         Revenue. Revenue for the year ended December 31, 2018 was $83,929,270
         compared to $81,283,148 for the year ended December 31, 2017, representing an
         increase of $2,646,122.

         Overall, revenue generated from prime government contracts for the year ended
         December 31, 2018 was $9,216,671 compared to $6,647,248 for the year ended
         December 31, 2017, an increase of $2,569,422. This increase is a result of revenue
         recognized on the T-38C Pacer Classic III aircraft structural modification program,
         as this program has transitioned from the start-up stage to the delivery stage.

                                               *   *       *

         Cost of sales. Cost of sales for the years ended December 31, 2018 and 2017 was
         $65,765,007 and $62,637,232, respectively, an increase of $3,127,775 or 5.0%.

                                               *   *       *

         Gross profit. Gross profit for the year ended December 31, 2018 was $18,164,263
         compared to $18,645,916 for the year ended December 31, 2017, a decrease of
         $481,653. Gross profit percentage (“gross margin”) for the year ended December
         31, 2018 was 21.6% compared to 22.9% for the same period last year,
         predominately the result of fade in gross margin on the Company’s G650 program,
         as we experienced some production issues in 2018 which resulted in higher labor
         costs than estimated.

                                               *   *       *

         Income from operations. We had income from operations for the year ended
         December 31, 2018 of $8,635,380 compared to income from operations of
         $10,196,322 for the year ended December 31, 2017. The decrease was
         predominately the result in the decrease in gross profit described above, and the
         increase in selling, general and administrative expenses described above.

         68.     The 2018 10-K also contained SOX certifications signed by defendants McCrosson

 and Palazzolo, attesting to the accuracy of the financial reports. With respect to the internal control


                                                   23
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 27 of 73 PageID #: 77




 over financial reporting, the 2018 10-K stated that “because the material weakness [that existed as

 of September 30, 2018] was not discovered until February of 2019, . . . the Company’s disclosure

 controls and procedures were not effective at the reasonable assurance level as of December 31,

 2018.”

          69.       The above statements in ¶¶ 65-68 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for fiscal 2018 was overstated by 20% and its gross profit was overstated by

 331%; (vi) that as a result, the Company incurred a net loss, rather than net income, for fiscal 2018;

 and (vii) that CPI’s contract assets was overstated by 544% and backlog was overstated by 12%.

 First Quarter 2019

          70.       On May 10, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper,

 Faber, Paulick, Rosenfeld, and Bazaar caused CPI to issue a press release announcing its first

 quarter 2019 financial results. Therein, the Company stated, in relevant part:

          First Quarter 2019 vs. First Quarter 2018

                •   Revenue of $25.6 million compared to $18.2 million
                •   Gross profit of $5.4 million compared to $4.0 million
                •   Gross margin was 21.2% compared to 22.3%
                •   Pre-tax income of $2.1 million compared to $1.6 million
                •   Net income of $1.7 million compared to $1.3 million
                •   Earnings per diluted share of $0.14 compared to $0.14 on a higher number
                    of shares outstanding



                                                   24
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 28 of 73 PageID #: 78




               •   Total backlog at $452.9 million with multi-year defense contracts
                   comprising 84%

         71.       The same day, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper, Faber,

 Paulick, Rosenfeld, and Bazaar caused CPI to file its quarterly report on Form 10-Q with the SEC

 for the period ended March 31, 2019 (the “1Q19 10-Q”), affirming the previously reported

 financial results. Specifically, it stated:

         Revenue

         Revenue for the three months ended March 31, 2019 was $25,583,531 compared to
         $18,191,623 for the same period last year, an increase of $7,391,908 or 40.6%.
         Approximately $2.1 million of this increase is the result of the inclusion of WMI
         revenue, which we acquired in December of 2018. Additionally, there was an
         increase of $4.3 million because of the increasing production rates of the Next
         Generation Jammer pod program as we continue work on pod version 2.0. We also
         had increases of approximately $0.7 million on the Company’s E-2D program, $0.7
         million on the F-35 Lock program and $0.7 million on the Company’s HondaJet
         program, as these programs are increasing production in 2019.

                                               *   *    *

         Cost of sales

         Cost of sales for the three months ended March 31, 2019 and 2018 was $20,167,721
         and $14,141,755, respectively, an increase of $6,025,966 or 42.6%. This increase
         is the result of the comparable increase in revenue.

                                               *   *    *

         Gross Profit

         Gross profit for the three months ended March 31, 2019, was $5,415,810 compared
         to $4,049,868 for the three months ended March 31, 2018, an increase of
         $1,365,942 or 33.7%, predominately the result of higher volume.

                                               *   *    *

         Net Income

         Net income for the three months ended March 31, 2019 was $1,658,599 or $0.14
         per basic share, compared to $1,256,765 or $0.14 per basic share, for the same
         period last year.




                                                   25
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 29 of 73 PageID #: 79




        72.     The 1Q19 10-Q stated that “contract assets include unbilled amounts when the

 estimated revenues recognized exceed the amount billed to the customer and right to payment is

 not just subject to the passage of time. Amounts may not exceed their net realizable value.” It also

 defined contract liabilities as “billings in excess of estimated revenues recognized and contract

 losses.” For the first quarter 2019, CPI reported:




        73.     Regarding the Company’s backlog, the 1Q19 10-Q stated:

        Backlog

        We produce custom assemblies pursuant to long-term contracts and customer
        purchase orders. Backlog consists of aggregate values under such contracts and
        purchase orders, excluding the portion previously included in operating revenues
        pursuant to ASC 606, and including estimates of future contract price escalation.
        Substantially all of our backlog is subject to termination at will and rescheduling,
        without significant penalty. Funds are often appropriated for programs or contracts
        on a yearly or quarterly basis, even though the contract may call for performance
        that is expected to take a number of years. Therefore, our funded backlog does not
        include the full value of our contracts. Our total backlog as of March 31, 2019 and
        December 31, 2018 was as follows:




        74.     The 1Q19 10-Q also contained SOX certifications signed by defendants McCrosson

 and Palazzolo, attesting to the accuracy of the financial reports. However, with respect to CPI’s

 internal control over financial reporting, the report stated:

        The following material weakness in the Company’s internal control over financial
        reporting was identified subsequent to September 30, 2018 and still exists as of
        March 31, 2019: that the review control procedures failed to identify, in a timely


                                                   26
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 30 of 73 PageID #: 80




        manner, the miscoding of an invoice in the Company’s records and the resulting
        overstatement of revenue. . . . The Company has reviewed its financial closing
        process and has identified the corrective action to remediate the control failure that
        was the cause of this error and has implemented this control as well as certain other
        procedures in the first quarter of 2019. The Company believes that the corrective
        action and implementation of the new control procedures will provide reasonable
        assurance that this type of error will not occur in the future; however, we have not
        concluded our evaluation because we have not fully tested the new control.

        75.     The above statements in ¶¶ 70-74 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for first quarter 2019 was overstated by 16% and its gross profit was overstated

 by 118%; (vi) that as a result, the Company incurred a net loss, rather than net income, for first

 quarter 2019; and (vii) that CPI’s contract assets was overstated by 510% and backlog was

 overstated by 16%.

 Second Quarter 2019

        76.     On August 7, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper,

 Faber, Paulick, and Rosenfeld caused CPI to issue a press release announcing its second quarter

 2019 financial results. Therein, the Company stated, in relevant part:

        Second Quarter 2019 vs. Second Quarter 2018
           • Revenue of $23.2 million compared to $20.3 million
           • Gross profit of $5.0 million compared to $4.6 million
           • Gross margin was 21.4% compared to 22.6%
           • Pre-tax income of $1.7 million compared to $1.6 million
           • Net income of $2.7 million compared to $1.3 million, including a tax benefit
              of approximately $1.0 million due to the reversal of a portion of the


                                                  27
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 31 of 73 PageID #: 81




                   approximately $3.1 million liability that was recorded at December 31,
                   2018 for an uncertain tax position related to a federal income tax audit
               •   Earnings per diluted share of $0.23 compared to $0.14 on a higher number
                   of shares outstanding, including $0.09 per diluted share arising from the
                   aforementioned reversal of a tax liability
               •   Total backlog at $447.6 million with multi-year defense contracts
                   comprising 86%

         77.       On August 8, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper,

 Faber, Paulick, and Rosenfeld caused CPI to file its quarterly report on Form 10-Q with the SEC

 for the period ended June 30, 2019 (the “2Q19 10-Q”), affirming the previously reported financial

 results. Specifically, it stated:

         Revenue

         Revenue for the three months ended June 30, 2019 was $23,158,251 compared to
         $20,261,239 for the same period last year, an increase of $2,897,012 or 14.3%.
         Approximately $1.8 million of this increase is the result of the inclusion of WMI
         revenue, which we acquired in December of 2018. Additionally, there was an
         increase of $3.1 million because of the increasing production rates of the Next
         Generation Jammer pod program. These increases were offset by a decrease in
         revenue on the G650 program.

                                           *       *      *

         Cost of sales

         Cost of sales for the three months ended June 30, 2019 and 2018 was $18,202,069
         and $15,676,421, respectively, an increase of $2,525,648 or 16.1%. This increase
         is the result of the comparable increase in revenue.

                                           *       *      *

         Gross Profit

         Gross profit for the three months ended June 30, 2019 was $4,956,182 compared
         to $4,584,818 for the three months ended June 30, 2018, an increase of $371,364
         or 8.1%, predominately the result of higher volume.

                                           *       *      *

         Net Income




                                                  28
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 32 of 73 PageID #: 82




        Net income for the three months ended June 30, 2019 was $2,710,457 or $0.23 per
        basic share, compared to $1,257,225 or $0.14 per basic share, for the same period
        last year.

        78.     The 2Q19 10-Q reported CPI’s contract assets and contract liabilities as:




        79.     And as to backlog, the 2Q19 10-Q stated:




        80.     The 2Q19 10-Q also contained SOX certifications signed by defendants McCrosson

 and Palazzolo, attesting to the accuracy of the financial reports. However, as to internal control

 over financial reporting, the 2Q19 10-Q stated:

        The following material weakness was identified subsequent to September 30, 2018
        and still exists as of June 30, 2019. The review control procedures were
        inadequately designed to ensure that sales invoices were coded to the correct
        contract type. The result was a failure to identify, in a timely manner, the miscoding
        of an invoice in the Company’s records and the resulting overstatement of revenue.
        . . . The Company has reviewed its financial closing process and has identified the
        corrective action to remediate the control failure that was the cause of this error and
        has implemented this control as well as certain other procedures in the first quarter
        of 2019. The Company believes that the corrective action and implementation of
        the new control procedures will provide reasonable assurance that this type of error
        will not occur in the future; however, we have not concluded our evaluation because
        we have not fully tested the new control.

        81.     The above statements in ¶¶ 76-80 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use



                                                   29
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 33 of 73 PageID #: 83




 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for second quarter 2019 was overstated by 15% and its gross profit was overstated

 by 120%; (vi) that as a result, the Company incurred a net loss, rather than net income, for second

 quarter 2019; and (vii) that CPI’s contract assets was overstated by 644% and backlog was

 overstated by more than 13%.

 Third Quarter 2019

         82.       On November 6, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper,

 Faber, Paulick, and Rosenfeld caused CPI to issue a press release announcing its third quarter 2019

 financial results. Therein, the Company stated, in relevant part:

         Third Quarter 2019 vs. Third Quarter 2018

               •   Revenue of $25.7 million compared to $19.0 million, an increase of 35%;
               •   Gross profit of $5.0 million compared to $3.9 million, an increase of 28%;
               •   Gross margin was 19.3% compared to 20.4%, a decrease of 110 basis
                   points;
               •   Pre-tax income of $2.0 million compared to $0.7 million, an increase of
                   186%;
               •   Net income of $1.7 million compared to $0.6 million; an increase of 183%
               •   Earnings per diluted share of $0.14 compared to $0.07, an increase of 100%
                   on a higher number of shares outstanding;
               •   Record total backlog at $533.9 million, up $86.3 million during the quarter;

         83.       On November 8, 2019, defendants McCrosson, Palazzolo, Stinson, Bond, Cooper,

 Faber, Paulick, and Rosenfeld caused CPI to file its quarterly report on Form 10-Q with the SEC

 for the period ended September 30, 2019, affirming the previously reported financial results.

 Specifically, it stated:

         Revenue


                                                   30
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 34 of 73 PageID #: 84




       Revenue for the three months ended September 30, 2019 was $25,711,153
       compared to $19,017,301 for the same period last year, an increase of $6,693,852
       or 35.2%. Approximately $5.2 million of this increase is the result of the inclusion
       of WMI revenue, which we acquired in December of 2018. Additionally, there was
       an increase of $1.3 million related to the E-2D program.

                                        *       *      *

       Cost of sales

       Cost of sales for the three months ended September 30, 2019 and 2018 was
       $20,748,065 and $15,146,080, respectively, an increase of $5,601,985 or 37%. This
       increase is the result of the comparable increase in revenue.

                                        *       *      *

       Gross Profit

       Gross profit for the three months ended September 30, 2019 was $4,963,088
       compared to $3,871,221 for the three months ended September 30, 2018, an
       increase of $1,091,867 or 28.2%, predominately the result of higher volume. Gross
       profit percentage three months ended September 30, 2019 was 19.3% compared to
       20.4% for the three months ended September 30, 2018, a decrease of 1.1%,
       predominately the result of a lower margin from WMI.

                                        *       *      *

       Net Income

       Net income for the three months ended September 30, 2019 was $1,666,913 or
       $0.14 per basic share, compared to $585,896 or $0.07 per basic share, for the same
       period last year.

       84.    The 3Q19 10-Q stated that CPI’s contract assets and liabilities were:




       85.    And as to backlog, the 3Q19 10-Q stated:




                                               31
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 35 of 73 PageID #: 85




        86.     The 3Q19 10-Q also contained SOX certifications signed by defendants McCrosson

 and Palazzolo, attesting to the accuracy of the financial reports and the effectiveness of its internal

 control over financial reporting. Specifically, it stated:

        The following material weakness was identified subsequent to September 30, 2018.
        The review control procedures were inadequately designed to ensure that sales
        invoices were coded to the correct contract type. The result was a failure to identify,
        in a timely manner, the miscoding of an invoice in the Company’s records and the
        resulting overstatement of revenue. . . . The Company has reviewed its financial
        closing process and has identified the corrective action to remediate the control
        failure that was the cause of this error and has implemented this control as well as
        certain other procedures in the first quarter of 2019. The Company has evaluated
        the effectiveness of the corrective action and has determined that the
        implementation of the new control procedures provides reasonable assurance that
        this type of error will not occur in the future.

        87.     The above statements in ¶¶ 82-86 were materially misleading because they failed

 to disclose: (i) that the “use of a manufacturing program” was used as the unit of accounting in

 CPI’s historical revenue recognition policy; (ii) that CPI’s revenue recognition policy did not use

 performance obligations as the unit of accounting, as required by ASC Topic 606; (iii) that

 adoption of ASC Topic 606 required a material change in CPI’s revenue recognition policy; and

 (iv) that there was a material weakness in CPI’s internal control over financial reporting due to the

 failure to properly adopt ASC Topic 606; (v) that, as a result of the foregoing, the Company’s

 reported revenue for third quarter 2019 was overstated by 13% and its gross profit was overstated

 by 156%; (vi) that as a result, the Company incurred a net loss, rather than net income, for third

 quarter 2019; and (vii) that CPI’s contract assets was overstated by 738% and backlog was

 overstated by 2%.



                                                   32
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 36 of 73 PageID #: 86




        E.      The Truth Fully Emerges

                1.      CPI Discloses That It Incorrectly Applied ASC 606

        88.     On February 14, 2020, the Company revealed that its financial statements for

 several periods should no longer be relied upon due to errors related to recognition of revenue

 from contracts with customers under ASC Topic 606. Specifically, CPI filed a Form 8-K with the

 SEC, stating in relevant part:

        On February 12, 2020, the audit committee of the board of directors (“Audit
        Committee”) of CPI Aerostructures, Inc. (the “Company”), determined, based on
        the recommendation of management and in consultation with CohnReznick LLP
        (“CohnReznick”), the Company’s independent registered public accounting firm,
        that the Company’s financial statements which were included in its annual report
        on Form 10-K for the year ended December 31, 2018, quarterly reports on Forms
        10-Q for the quarters ended March 31, 2018, June 30, 2018, and September 30,
        2018 and quarterly reports on Forms 10-Q for the quarters ended March 31, 2019,
        June 30, 2019, and September 30, 2019 should no longer be relied upon due to an
        error in such financial statements relating to the Company’s recognition of
        revenue from contracts with customers under ASC Topic 606. Similarly,
        CohnReznick’s reports on the effectiveness of internal control over financial
        reporting for the year ended December 31, 2018, management’s reports on the
        effectiveness of internal control over financial reporting, press releases, and
        investor communications describing the Company’s financial statements for
        such periods should no longer be relied upon. The Company’s cash flows from
        operations for the affected periods are not expected to be impacted.

        The error was uncovered as part of the preparation of the Company’s financial
        statements for the year ended December 31, 2019. After reconsideration of the
        terms of the Company’s contracts with customers, Management’s preliminary
        conclusion is that certain revenues and net income were recognized prematurely
        or inaccurately due to an incorrect application of generally accepted accounting
        principles. Therefore, previously reported revenue and net income are believed
        to have been overstated. The error is also expected to have an impact on the
        Company’s balance sheet for the affected periods. Specifically, retained earnings
        and contract assets are believed to be overstated.

        89.     In addition, the Company reported that “a material weakness existed in [its] internal

 control over financial reporting as of each of the affected periods.”




                                                  33
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 37 of 73 PageID #: 87




         90.     The Company also announced that CFO Dan Azmon resigned from the Company,

 effective February 11, 2020. The Board of Directors appointed current director of financial

 planning and analysis, Thomas Powers, as acting CFO.

         91.     On this news, the Company’s stock price fell $1.80 per share, or approximately

 27%, to close at $4.87 per share on February 14, 2020, injuring investors.

         92.     On March 16, 2020, CPI filed a Form 12b-25 with the SEC in which it stated that

 it could not timely file its annual report on Form 10-K for the period ended December 31, 2019

 (the “2019 10-K”) until the restatements for the relevant financial statements are completed.

         93.     On March 31, 2020, CPI stated that it could not compile and review information to

 timely file its 2019 10-K by the prescribed date, after taking into account the extension normally

 available under Rule 12b-25, due to the impact of COVID-19.

         94.     On April 22, 2020, CPI disclosed in a Form 8-K that on April 17, 2020, it had

 received a notice from NYSE Regulation Inc. stating that the Company was not in compliance

 with listing standards due to the failure to timely file its restated financial statements.

         95.     On May 11, 2020, the Company stated in a Form 8-K that it would avail itself of

 SEC’s Order dated March 25, 2020, stating that it expects to file its Form 10-Q for the period

 ended March 31, 2020 on or before June 25, 2020 (which is 45 days from the original filing

 deadline). CPI attributed the delay to the impact of COVID-19, which “has slowed the Company’s

 routine quarterly financial statement close and review processes.” CPI stated: “limited access to

 the Company’s facilities, financial records, and personnel has resulted in slower collection of data,

 including with respect to estimates of contract performance, reviews of assumptions, and routine

 inventory count tests, and inefficiencies in providing information to the Company’s independent

 registered public accountants.”




                                                   34
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 38 of 73 PageID #: 88




        96.     However, on June 26, 2020, CPI filed a Form 12b-25 with the SEC, stating that it

 could not timely file its quarterly report for the period ended March 31, 2020 until the restatements

 for the relevant financial statements are completed.

                2.      CPI Restates its Financial Statements for Seven Consecutive Quarters

        97.     On August 25, 2020, CPI filed the restated financial results, reflecting that the

 Company incurred net losses for eight consecutive quarters. The 2019 10-K, which was filed the

 same day, explained that CPI had incorrectly applied ASC 606 in connection with the previously

 issued financial statements. Specifically, the 2019 10-K stated:

        The Company applied the cost-to-cost percentage of completion method at the
        program level, that is, for the entire duration of production activity on a particular
        program. The Company used program-level accounting to both measure progress
        and estimate profit margin. The Company believed that the program was the correct
        unit of accounting under ASC Topic 606. The Company now recognizes that
        accounting guidance under ASC Topic 606 does not support its use of a
        manufacturing program as the unit of accounting. Instead, under ASC Topic
        606, the performance obligation is the appropriate use of accounting.
        Determining each performance obligation under a particular program requires
        significant judgment but, in general, under ASC Topic 606, the Company has a
        performance obligation upon which it can recognize revenue when it has approval
        and commitment from both parties, the rights of the parties are identified, payment
        terms are identified and enforceable, the contract has commercial substance and
        collectability of consideration is probable. For the Company, the contract under
        ASC 606 is typically established upon execution of a purchase order either in
        accordance with a long-term customer contract or on a standalone basis. The
        Company’s cost-to-cost input method to measure progress must consider only the
        costs incurred relative to the total expected costs of satisfying a performance
        obligation. Similarly, under ASC Topic 606, the Company must estimate profit
        margins based on expected performance under a performance obligation. Revenue
        and profit margin must be constrained to revenue related to the satisfaction of a
        performance obligation to which the Company has an enforceable right to
        payment for performance completed.

        The errors were uncovered as part of the preparation of the Company’s consolidated
        financial statements for the fiscal year ended December 31, 2019. After
        reconsideration of the terms of the Company’s contracts with customers,
        management concluded that certain revenues and net income were recognized
        inaccurately due to an incorrect application of generally accepted accounting
        principles in U.S. GAAP. Therefore, previously reported revenue and net income
        were overstated.


                                                  35
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 39 of 73 PageID #: 89




          98.    The 2019 10-K described its revenue recognition policy:

          The majority of the Company’s performance obligations are satisfied over time as
          the Company (i) sells products with no alternative use to the Company and (ii) has
          an enforceable right to recover costs incurred plus a reasonable profit margin for
          work completed to date. The Company uses the cost-to-cost input method to
          measure progress for its performance obligations because it best depicts the transfer
          of control to the customer which occurs as the Company incurs costs on its
          contracts.

          The Company generally utilizes the portfolio approach to estimate the amount of
          revenue to recognize for its contracts and groups contracts together that have
          similar characteristics. Contract gross profit margins are calculated using the
          estimated costs for either the individual contract or the portfolio as applicable.
          Significant judgment is used to determine which contracts are grouped together to
          form a portfolio. The portfolio approach is utilized only when the result of the
          accounting is not expected to be materially different than if applied to individual
          contracts.

          99.    The amended Form 10-Q for the period ended March 31, 2019 (the “Amended

 1Q19 10-Q”) contained the restated results for the three months ended March 31, 2019 and 2018,

 reflecting that CPI had incurred a net loss, rather than net income, for both periods. Specifically,

 for the period ended March 31, 2018, revenue had been overstated by $3,201,672 (21.36%), cost

 of sales had been understated by $27,862, and gross profit had been overstated by $2,949,391

 (268%). For the period ended March 31, 2019, revenue had been overstated by $3,595,147

 (16.35%), cost of sales had been overstated by $662,753, and gross profit had been overstated by

 $2,932,394 (118%). With respect to the balance sheet, as of March 31, 2019, CPI’s contract assets 2


 2
     According to the Amended 1Q19 10-Q:

          Contract assets represent revenue recognized on contracts in excess of amounts
          invoiced to the customer and the Company’s right to consideration is conditional
          on something other than the passage of time. Amounts may not exceed their net
          realizable value. Under the typical payment terms of our government contracts, the
          customer retains a portion of the contract price until completion of the contract, as
          a measure of protection for the customer. Our government contracts therefore
          typically result in revenue recognized in excess of billings, which we present as
          contract assets. Contract assets are classified as current.



                                                   36
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 40 of 73 PageID #: 90




 had been overstated by $100,971,165 (510%), its contract liabilities 3 had been overstated by

 $3,190, and its loss reserve had been understated by $2,820,076 (92.86%). The Company

 explained:

        Revenue

        Revenue for the three months ended March 31, 2019 was $21,988,384 (restated)
        compared to $14,989,951 (restated) for the same period last year, an increase of
        $6,998,433 or 46.7%. Primary contributors to the increase were the inclusion of
        WMI revenue, which we acquired in December of 2018, and therefore not included
        in the prior-year period, and increased revenue from our Next Generation Jammer
        pod, the E-2D, and F-16 programs.

                                          *       *       *

        Cost of sales

        Cost of sales for the three months ended March 31, 2019 and 2018 was $19,504,968
        (restated) and $13,889,474 (restated), respectively, an increase of $5,615,494 or
        40.4%. This increase is the result of the comparable increase in revenue.

                                          *       *       *

        Gross Profit

        Gross profit for the three months ended March 31, 2019 was $2,483,416 (restated)
        compared to $1,100,477 (restated) for the three months ended March 31, 2018, an
        increase of $1,382,939 or 125.7%, primarily the result of higher volume.

                                          *       *       *

        Net Loss

        Net loss for the three months ended March 31, 2019 was ($934,716) (restated) or
        ($0.08) per basic share, compared to a loss of ($1,442,907) (restated) or ($0.16) per
        basic share, for the same period last year. Diluted loss per share was ($0.08) for the
        three months ended March 31, 2019 calculated utilizing 11,736,305 weighted
        average shares outstanding. Diluted loss per share was ($0.16) for the three months
        ended March 31, 2018 calculated utilizing 8,888,179 (restated) weighted average
        shares outstanding.




 3
   Contract liabilities “represent customer payments received or due from the customer in excess of
 revenue recognized.”


                                                 37
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 41 of 73 PageID #: 91




        100.    The Amended 1Q19 10-Q also showed that backlog had been overstated by

 $62,974,000 (16%) for first quarter 2019. Specifically, the Company stated:

        Backlog

        We produce custom assemblies pursuant to long-term contracts and customer
        purchase orders. Funded backlog consists of aggregate funded values under such
        contracts and purchase orders, excluding the portion previously included in
        operating revenues pursuant to ASC 606, and including estimates of future contract
        price escalation. Unfunded backlog is the estimated amount of future orders under
        long-term contracts. Substantially all of our backlog is subject to termination at will
        and rescheduling, without significant penalty. Funds are often appropriated for
        programs or contracts on a yearly or quarterly basis, even though the contract may
        call for performance that is expected to take a number of years. Therefore, our
        funded backlog does not include the full value of our contracts. Our total backlog
        as of March 31, 2019 and December 31, 2018 was as follows:




        101.    The Amended 1Q19 10-Q also identified material weaknesses in CPI’s internal

 control over financial reporting as of March 31, 2019 and March 31, 2018, including that no

 controls existed for significant, non-routine, complex transactions:

        Control Environment, Risk Assessment, Control Activities and Monitoring

        We did not maintain effective internal control over financial reporting related to the
        following areas: control environment, risk assessment, control activities and
        monitoring:

            •   Management did not effectively execute a strategy to hire and retain a
                sufficient complement of personnel with an appropriate level of knowledge,
                experience, and training in certain areas important to financial reporting.

            •   Management lacked sufficient technical proficiency and training to provide
                adequate oversight of accounting and financial reporting activities in
                implementing certain accounting practices and calculations to conform to
                the Company’s policies and U.S. GAAP.




                                                  38
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 42 of 73 PageID #: 92




            •   There were insufficiently documented Company accounting policies and
                insufficiently detailed Company procedures to put policies into effective
                action.

        Revenue Recognition Accounting

        We identified material weaknesses from revenue recognition accounting controls
        that resulted in material errors, as we did not appropriately design, or effectively
        operate, internal control over certain aspects of accurate recording, presentation,
        and disclosure of revenue and related costs. The following were contributing factors
        to the material weaknesses in revenue recognition accounting:

            •   Our internal control lacked procedures for ensuring the period of
                performance or value of the accounting contract were properly determined.

            •   Our internal control lacked procedures for ensuring revenue was
                constrained to funded contact values.

        Accounting for Significant Non-Routine Complex Transactions

        We identified a material weakness in our accounting for significant, non-routine,
        complex transactions. No controls exist and we failed to hire qualified external
        resources with the appropriate accounting expertise. While no material errors
        were identified, the lack of controls caused a reasonable possibility that a material
        error could have occurred.

        Information Technology General Controls (ITGC)

        There were ineffective ITGCs, specifically in testing and documenting the areas of
        access to programs and data, program change-management and computer
        operations. As a result, business process automated and manual controls that were
        dependent on the affected ITGCs may be ineffective because they could have been
        adversely impacted. These control deficiencies were a result of: 1) IT control
        processes that lacked sufficient testing and documentation; 2) risk-assessment
        processes inadequate to identify and assess changes in IT environments and 3) user
        access reviews that could impact internal control over financial reporting. While no
        material errors were identified, the insufficiency of our testing caused a reasonable
        possibility that a material error could have occurred.

        102.    The amended Form 10-Q for the period ended June 30, 2019 (the “Amended 2Q19

 10-Q”) contained the restated results for the three months ended June 30, 2019 and 2018, reflecting

 that CPI had incurred a net loss, rather than net income, for both periods. Specifically, for the

 period ended June 30, 2018, revenue had been overstated by $3,085,560 (18%), cost of sales had




                                                 39
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 43 of 73 PageID #: 93




 been understated by $452,682, and gross profit had been overstated by $3,538,242 (338%). For

 the period ended June 30, 2019, revenue had been overstated by $3,056,538 (15%), cost of sales

 had been overstated by $343,999, and gross profit had been overstated by $2,880,842 (120%).

 With respect to the balance sheet, as of June 30, 2019, CPI’s contract assets had been overstated

 by $104,091,748 (644%), its contract liabilities had been overstated by $38,340, and its loss

 reserve had been understated by $2,615,485 (92.35%). The Company explained:

        Revenue

        Revenue for the three months ended June 30, 2019 was $20,101,713 (restated)
        compared to $17,175,679 (restated) for the same period last year, an increase of
        $2,926,034 or 17%. Approximately $1.8 million of this increase is the result of the
        inclusion of WMI revenue, which we acquired in December of 2018. Additionally,
        there was an increase because of the increasing production rates of the Next
        Generation Jammer pod program. These increases were offset by a decrease in
        revenue on the T 38 program.

                                          *       *       *

        Cost of sales

        Cost of sales for the three months ended June 30, 2019 and 2018 was $17,858,070
        (restated) and $16,129,103 (restated), respectively, an increase of $1,728,967 or
        10.7%. The increase is a result of a 17% higher revenue, indicating an improvement
        in profit margin from the year-ago period.

                                          *       *       *

        Gross Profit

        Gross profit for the three months ended June 30, 2019 was $2,243,643 (restated)
        compared to $1,046,576 (restated) for the three months ended June 30, 2018, an
        increase of $1,197,067 or 114%, primarily on higher revenue and a more favorable
        product sales mix.

                                          *       *       *

        Net Loss

        Net loss for the three months ended June 30, 2019 was ($881,167) (restated) or
        ($0.07) per basic share, compared to a loss of ($1,884,106) (restated) or ($0.21) per
        basic share, for the same period last year. Diluted loss per share was ($0.07) for the
        three months ended June 30, 2019 calculated utilizing 11,817,713(restated)


                                                 40
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 44 of 73 PageID #: 94




        weighted average shares outstanding. Diluted loss per share was ($0.21) for the
        three months ended June 30, 2018 calculated utilizing 8,938,331 (restated)
        weighted average shares outstanding.

        103.    The Amended 2Q19 10-Q also showed that backlog had been overstated by

 $53,538,000 (13.58%) for second quarter 2019. Specifically, the Company stated:




        104.    According to the Amended 2Q19 10-Q, the material weaknesses in CPI’s internal

 control over financial reporting identified in the Amended 1Q19 10-Q also existed as of June 30,

 2019 and June 30, 2018.

        105.    The amended Form 10-Q for the period ended September 30, 2019 (the “Amended

 3Q19 10-Q”) contained the restated results for the three months ended September 30, 2019 and

 2018, reflecting that CPI had incurred a net loss, rather than net income, for both periods.

 Specifically, for the period ended September 30, 2018, revenue had been overstated by $3,174,691

 (20%), cost of sales had been understated by $121,228, and gross profit had been overstated by

 $3,295,919 (573%). For the period ended September 30, 2019, revenue had been overstated by

 $3,021,391 (13.32%), cost of sales had been understated by $9,584, and gross profit had been

 overstated by $2,935,509 (156.87%). With respect to the balance sheet, as of September 30, 2019,

 CPI’s contract assets had been overstated by $106,971,069 (738%), its contract liabilities had been

 overstated by $45,106, and its loss reserve had been understated by $2,678,439 (92.51%). The

 Company explained:

        Revenue

        Revenue for the three months ended September 30, 2019 was $22,689,762
        (restated) compared to $15,842,610 (restated) for the same period last year, an
        increase of $6,847,152 or 43.2%. The majority of this increase is the result of the


                                                 41
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 45 of 73 PageID #: 95




        inclusion of WMI revenue, which we acquired in December of 2018, and in
        increase in revenue from our E-2D wing Panel kitting programs.

                                          *       *       *

        Cost of sales

        Cost of sales for the three months ended September 30, 2019 and 2018 was
        $20,757,649 (restated) and $15,267,308 (restated), respectively, an increase of
        $5,490,341 or 36%, This increase is the result of a 43.2% increase in revenue from
        the year-ago period indicative of improved margins.

                                          *       *       *

        Gross Profit

        Gross profit for the three months ended September 30, 2019 was $1,932,113
        (restated) compared to $575,302 (restated) for the three months ended September
        30, 2018, an increase of $1,356,811 or 236%, primarily the result of higher volume.
        Gross profit percentage three months ended September 30, 2019 was 8.5%
        (restated) compared to 3.6% (restated) for the three months ended September 30,
        2018.

                                          *       *       *

        Net Loss

        Net loss for the three months ended September 30, 2019 was ($1,255,051) (restated)
        or ($0.11) per basic share, compared to a loss of ($2,524,326) (restated) or ($0.28)
        per basic share, for the same period last year. Diluted loss per share was ($0.11) for
        the three months ended September 30, 2019 calculated utilizing 11,838,862
        (restated) weighted average shares outstanding. Diluted loss per share was ($0.28)
        for the three months ended September 30, 2018 calculated utilizing 8,952,979
        (restated) weighted average shares outstanding.

        106.   The Amended 3Q19 10-Q also showed that backlog had been overstated by

 $10,576,000 (2%) for third quarter 2019. Specifically, the Company stated:




                                                 42
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 46 of 73 PageID #: 96




        107.    According to the Amended 3Q19 10-Q, the material weaknesses in CPI’s internal

 control over financial reporting identified in the Amended 1Q19 10-Q also existed as of September

 30, 2019 and September 30, 2018.

        108.    The Company also filed its 2019 10-K within which it restated the financial

 statements for the year ended December 31, 2018. Specifically, for the year ended December 31,

 2018, revenue had been overstated by $13,563,254 (19.28%), cost of sales had been understated

 by $390,979, and gross profit had been overstated by $14,234,376 (331.4%). The Company

 further explained:

        Revenue. Revenue for the year ended December 31, 2019 was $87,518,688
        compared to $70,366,016 (restated) for the same period last year, representing an
        increase of $17,152,672. The majority of our revenue growth was contributed by
        our WMI subsidiary that was acquired in December 2018 and had immaterial
        revenue in 2018. Organic revenue growth during 2019 was approximately 7%
        driven primarily by increases in our E-2D kitting programs with Northrop
        Grumman, the NGJ-MB pod program with Raytheon and our advanced missile
        wing contract with Raytheon that was a new start in 2019. Growth in these and
        other programs was partially offset by a decrease in revenue from our Gulfstream
        G650 fixed leading edge program with Triumph Group, our Pacer Classic III Phase
        2 program with USAF as this effort transitions to Phase 3, and our AH-1Z engine
        inlet contract with Bell Helicopter.

                                         *      *       *

        Cost of sales. Cost of sales for the years ended December 31, 2019 and 2018 was
        $78,386,997 and $66,155,986, respectively, an increase of $12,231,011 or 18%.

                                         *      *       *

        Gross profit. Gross profit for the year ended December 31, 2019 was $9,131,691
        compared to $4,210,030 for the year ended December 31, 2018, an increase of
        $4,921,661. Gross profit percentage (“gross margin”) for the year ended December
        31, 2019 was 10.4% compared to 6% for the same period last year. The majority of
        the increase was from our WMI subsidiary that was acquired in December 2018
        and had immaterial gross profit in 2018. Organic growth was primarily from our
        E2-D programs kitting programs, partially offset by a decrease in gross profit on
        our Pacer Classic III Phase 2 program with USAF as this effort transitions to Phase
        3.

                                         *      *       *


                                                43
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 47 of 73 PageID #: 97




        Loss from operations

        We had a loss from operations for the year ended December 31, 2019 of
        ($2,433,090) compared to a loss from operations of ($5,569,997) (restated) for the
        year ended December 31, 2018. This was primarily the result of the income
        generated by our WMI subsidiary which was acquired in December 2018, as well
        as, favorable sales mix more weighted to higher margin military products.

        109.    With respect to the balance sheet, as of December 31, 2018, CPI’s contract assets

 had been overstated by $95,744,625 (544%), its contract liabilities had been understated by

 $1,664,079 (27%), and its loss reserve had been understated by $3,446,952. Additionally, rather

 than retained earnings of approximately $22.7 million, CPI had an accumulated deficit of

 $74,596,536.

        110.    The 2019 10-K also showed that backlog had been overstated by $48,618,000

 (11.89%) for the year ended December 31, 2018. Specifically, the Company stated:




        111.    According to the 2019 10-K, the material weaknesses in CPI’s internal control over

 financial reporting identified in the Amended 1Q19 10-Q also existed as of December 31, 2019

 and December 31, 2018.

        112.    The 2019 10-K contained an adverse opinion on internal control over financial

 reporting by CPI’s auditor. Specifically, the auditor’s report stated:

        Adverse Opinion on Internal Control Over Financial Reporting

        We have audited CPI Aerostructures, Inc. and Subsidiaries’ (the Company’s)
        internal control over financial reporting as of December 31, 2019, based on criteria
        established in Internal Control—Integrated Framework (2013) issued by the
        Committee of Sponsoring Organizations of the Treadway Commission (COSO). In
        our opinion, because of the effect of the material weaknesses described in the
        following paragraph on the achievement of the objectives of the control criteria, the


                                                  44
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 48 of 73 PageID #: 98




       Company has not maintained effective internal control over financial reporting as
       of December 31, 2019, based on criteria established in Internal Control—
       Integrated Framework (2013) issued by COSO.

       A material weakness is a control deficiency, or a combination of deficiencies, in
       internal control over financial reporting, such that there is a reasonable possibility
       that a material misstatement of the Company’s annual or interim consolidated
       financial statements will not be prevented or detected on a timely basis. The
       following material weaknesses have been identified and included in management’s
       assessment.

          •   The Company did not maintain an effective control environment, risk
              assessment, control activities and monitoring based on the criteria
              established in the COSO framework and identified deficiencies in the
              principles associated with the control environment of the COSO framework.
              Specifically, control deficiencies constituted material weaknesses, either
              individually or in the aggregate, relating to (1) management’s ineffective
              execution of its strategy to attract, develop, and retain individuals with an
              appropriate level of knowledge, experience and training in financial
              reporting; (2) management’s lack of sufficient technical proficiency to
              provide adequate oversight of accounting and financial reporting, and; (3)
              the Company’s insufficient documented accounting policies and
              procedures. These control deficiencies resulted in material errors and the
              restatement of previously issued consolidated financial statements.

          •   The Company did not have adequate controls over accounting for revenue
              recognition, specifically, the Company lacked controls to ensure that the
              period of performance or values of the accounting contracts were properly
              determined and controls to ensure revenue was constrained.

          •   The Company did not have controls over accounting for significant,
              nonroutine, complex transactions.

          •   The Company did not have effective information technology general
              controls, specifically, the Company’s lack of testing and documenting the
              areas of access to programs and data, program change-management and
              computer operations.

       These material weaknesses were considered in determining the nature, timing, and
       extent of audit tests applied in our audit of the 2019 consolidated financial
       statements, and this report does not affect our report dated August 25, 2020, on
       those consolidated financial statements.

       We also have audited, in accordance with the standards of the Public Company
       Accounting Oversight Board (United States) (PCAOB), the consolidated balance
       sheets and the related consolidated statements of operations and comprehensive
       loss, stockholders’ equity (deficit) and cash flows of the Company, and our report


                                                45
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 49 of 73 PageID #: 99




        dated August 25, 2020 expressed an unqualified opinion thereon, and included
        explanatory paragraphs for changes in accounting principles and a restatement of
        previously issued consolidated financial statements.

               3.      The SEC Commences an Investigation

        113.   CPI also revealed that the SEC had commenced an investigation in connection with

 the Restatement, among other things. Specifically, on August 25, 2020 the Company disclosed:

        SEC Investigation

        On May 22, 2020, the Company received a letter (the “SEC Letter”) from the SEC
        Division of Enforcement (the “Division”) indicating that the Division staff is
        conducting an investigation involving the Company. The SEC Letter states that the
        investigation is a non-public, fact finding inquiry where the Division staff is trying
        to determine whether there have been any violations of federal securities laws. As
        part of this investigation, the Division issued a subpoena to the Company seeking
        documents and information relating, among other things, to previously-disclosed
        errors in and restatements of, the Company’s financial statements, the Company’s
        October 16, 2018 equity offering and the recent separation of the Company’s
        former Chief Financial Officers.

        F.     The Errors in the Financial Statements Caused Harm to CPI

               1.      Executive Officers Received Excessive Compensation on the Basis of
                       False Financial Statements

        114.   For fiscal 2018, defendants McCrosson and Palazzolo received cash bonuses for

 hitting certain growth targets, including revenue and pre-tax income. The Restatement shows that

 CPI should have reported losses for fiscal 2018. Therefore, the Company’s performance does not

 support the bonuses that McCrosson and Palazzolo received.

        115.   On April 30, 2019, defendants McCrosson, Stinson, Bond, Cooper, Faber, Paulick,

 and Rosenfeld caused CPI to issue a definitive proxy statement soliciting stockholder votes in

 advance of the Company’s Annual Meeting of Stockholders to be held June 13, 2019 (the “Proxy

 Statement”). In the Proxy Statement, these eight defendants solicited stockholder votes in favor

 of three management proposals, including: (i) a proposal to elect Cooper, Bond, Faber, and




                                                 46
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 50 of 73 PageID #: 100




  McCrosson to new terms as directors of the Company; (ii) a proposal to approve the executive

  compensation of NEOs; and (iii) a proposal to ratify the appointment of CPI’s independent auditor.

         116.    The Proxy Statement disclosed that the Board had determined that McCrosson is

  not independent.

         117.    Regarding corporate governance with respect to fiscal 2018 financial statements,

  the Proxy Statement stated, in relevant part:

         Management has reviewed the audited financial statements in the Company’s
         Annual Report on Form 10-K for the year ended December 31, 2018 with our Audit
         Committee, including a discussion of the quality, not just the acceptability, of the
         accounting principles, the reasonableness of significant accounting judgments and
         estimates, and the clarity of disclosures in the financial statements. In addressing
         the quality of management’s accounting judgments, members of our Audit
         Committee asked for management’s representations and reviewed certifications
         prepared by the Chief Executive Officer and Chief Financial Officer that the
         unaudited quarterly and audited annual financial statements of the Company fairly
         present, in all material respects, the financial condition and results of operations of
         the Company.

         118.    Regarding compensation determinations, the Proxy Statement stated:

         Our board of directors has adopted a written Compensation Committee charter,
         which is reviewed annually and which the Compensation Committee intends to
         review at its next regularly scheduled meeting. The responsibilities of our
         Compensation Committee include:

             •   establishing the general compensation policy for our executive officers,
                 including the Chief Executive Officer;

             •   reviewing the compensation paid to non-executive directors and making
                 recommendations to the board of directors for any adjustments;

             •   administering our stock option and performance equity plans and
                 determining who participates in the plans, establishing performance goals,
                 if any, and determining specific grants and bonuses to the participants; and

             •   ensuring that any compensation plan for key executives does not encourage
                 undue risk-taking.

         Our Compensation Committee held four meetings during 2018 to review, discuss,
         and make any necessary changes to our executive and non-executive director
         compensation. Our Compensation Committee makes all final determinations with


                                                   47
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 51 of 73 PageID #: 101




         respect to compensation of executive officers, considering, among other things, its
         assessment of the value of each executive officer’s contribution to the Company,
         the Company’s financial performance during recent fiscal years in light of
         prevailing business conditions, and the Company’s goals for the ensuing fiscal year.
         Our Compensation Committee considers recommendations from our Chief
         Executive Officer relating to the compensation of our other executive officers.

         119.   Regarding non-employee director compensation, the Proxy Statement informed

  stockholders that defendant Rosenfeld received $102,575 in compensation from CPI for his service

  on the Board during the 2018 fiscal year. Moreover, defendants Stinson and Bazaar received

  $66,960 each and defendants Paulick, Faber, and Bond received $24,750 each in non-employee

  director compensation.

         120.   As to the compensation of defendants McCrosson and Palazzolo, the Proxy

  Statement stated that “[a]s a matter of policy, the Compensation Committee has decided to take

  into consideration the results of the most recent Say on Pay vote when making compensation

  decisions and reviewing its compensation policies and practices.”

         121.   The Proxy Statement disclosed that, in addition to his base salary of $365,761,

  defendant McCrosson was entitled to receive non-discretionary performance-based cash bonuses

  based upon CPI’s achievement of growth targets measured by pre-tax income, return on invested

  capital, free cash flow, and revenue. As a result, “[f]or the year ended December 31, 2018, Mr.

  McCrosson received $135,215 in performance-based cash compensation . . . [and] an aggregate of

  33,251 shares of restricted stock (with a fair market value on the date of grant of $274,320)

  pursuant to the Company’s 2016 long-term incentive plan.”

         122.   Similarly, the Proxy Statement disclosed that, in addition to his base salary of

  $268,048, defendant Palazzolo “received $53,697 in performance-based cash compensation . . .

  [and] an aggregate of 13,002 shares of restricted stock (with a fair market value on the date of

  grant of $107,267) pursuant to the Company’s 2016 long-term incentive plan.”



                                                 48
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 52 of 73 PageID #: 102




         123.    On June 17, 2019, the Company filed with the SEC a Form 8-K disclosing the

  results from the votes on the proposals contained in the Proxy Statement. In particular: (i)

  McCrosson, Bond, Faber, and Cooper were reelected to terms as directors; and (ii) the

  compensation of defendants McCrosson and Palazzolo was approved by stockholders.

                 2.     Amendment to BankUnited Credit Facility

         124.    On August 24, 2020, CPI filed a Form 8-K with the SEC, disclosing that the errors

  in its financial statements and the internal control weaknesses “caused [the Company] to be in

  violation of certain financial and non-financial covenants under the BankUnited Facility as of and

  after March 31, 2018.” Although the lender, BankUnited, N.A. (“BankUnited”), agreed to waive

  certain covenant violations and agreed not to test CPI’s compliance with financial covenants for

  the first half of 2020, the Company was forced to enter into an amended credit agreement under

  which $6 million was converted from a revolving loan to a term loan. Specifically, CPI stated:

         On August 24, 2020, CPI Aerostructures, Inc. (the “Company”) entered into a Sixth
         Amendment and Waiver (“Sixth Amendment”) to that certain Amended and
         Restated Credit Agreement with the Lenders named therein and BankUnited, N.A.
         (“BankUnited”) as Sole Arranger, Agent and a Lender, dated as of March 24, 2016
         (as amended from time to time, the “Credit Agreement”). In connection with the
         Sixth Amendment, the Company and BankUnited, N.A. also amended the
         Amended and Restated Revolving Credit Note, dated as of March 24, 2016, which
         prior to the amendment represented an aggregate principal commitment amount of
         $30 million (“Revolving Note”) and the Amended and Restated Term Note, dated
         as of March 24, 2016, with an original principal amount before the amendment of
         $10 million (“Term Note”).

         Under the Sixth Amendment, and the related amendments to the Revolving Note
         and Term Note, an aggregate of $6 million of the outstanding balance under the
         Revolving Note was converted into and added to the outstanding balance on the
         Term Note. The availability under the Revolving Note was permanently reduced
         by $6 million, to $24 million, and the outstanding principal amount on the Term
         Note was increased to approximately $7,933,333.

         125.    Prior to the Sixth Amendment, the BankUnited Facility required CPI “to maintain

  the following financial covenants: (1) maintain a debt service coverage ratio at the end of each



                                                 49
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 53 of 73 PageID #: 103




  quarter for the trailing four quarter period of no less than 1.5 to 1.0, (2) maintain a minimum net

  income, after taxes, of no less than $1.00, (3) maintain a maximum leverage ratio at the end of

  each quarter for the trailing four quarter period of no more than 3.0 to 1.0, and (4) maintain a

  minimum adjusted EBITDA at the end of each quarter of no less than $2 million.”

         126.    The Sixth Amendment changed the financial covenants as follows:

         Additionally, under the Sixth Amendment, the parties amended the Credit
         Agreement by (i) extending the maturity date of the Revolving Note and Term Note
         to May 2, 2022, and making conforming changes to the payment schedule on the
         Term Note, (ii) amending the fixed charge coverage ratio covenant by requiring the
         ratio to be quarterly for September 30, 2020 and December 31, 2020 and then
         determined on a trailing twelve-month basis beginning on March 31, 2021, (iii)
         waiving the leverage covenant noncompliance for each quarter ended during the
         period from March 31, 2018 through December 31, 2019. The leverage covenant
         will not be tested for the four quarters from March 31, 2020 through December 31,
         2020. Then beginning with the quarter ending March 31, 2021, the funded debt to
         EBITDA ratio shall be 4.0:1.0, tested on a trailing four quarter basis, (iv) reducing
         the minimum quarterly EBITDA covenant from $2 million to $1 million beginning
         on September 30, 2020, (v) maintaining a minimum net income, after taxes, of no
         less than $1.00 and (vi) replacing the interest pricing grid for the Revolving Note
         with an interest rate for Eurodollar loans of LIBOR plus 3.25% with a floor of 50
         basis points or an interest rate for base rate loans equal to BankUnited’s prime rate
         plus 0.25%.

         127.    Moreover, the interest rate for the BankUnited Facility had last been amended by

  the Third Amendment dated August 15, 2018, which provided:

         “Applicable Margin”: means, from time to time with respect to Revolving Credit
         Loans and Term Loans and the fees payable under Section 3.5(a), the following
         percentages per annum, adjusted quarterly based upon the Borrower’s Maximum
         Leverage Ratio for the fiscal quarter then-ended (the “Financial Covenant”) as set
         forth in the most recent Compliance Certificate received by Administrative Agent
         pursuant to Section 6.2(a):




                                                  50
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 54 of 73 PageID #: 104




         128.    The Sixth Amendment replaced the above definition of “Applicable Margin” as

  follows:

         “Applicable Margin”: means, from time to time with respect to Revolving Credit
         Loans and Term Loans and the fees payable under Section 3.5(a), the following
         percentages per annum:




         129.    In sum, the errors in CPI’s financial statements caused the Company to convert $6

  million from a revolving loan to a term loan and to repay the loans at a fixed interest rate, rather

  than one contingent on CPI’s leverage ratio.

  VI.    DAMAGES TO THE COMPANY

         130.    As a direct and proximate result of the Individual Defendants’ conduct, CPI has

  been seriously harmed and will continue to be. Such harm includes, but is not limited to:

                 (a)     Legal and professional fees incurred in connection with the Restatement and

                         the remediation of deficiencies in CPI’s internal control over financial

                         reporting;

                 (b)     Costs incurred from compensation and benefits paid to the defendants who

                         have breached their duties to CPI;

                 (c)     Less flexible terms with respect to the BankUnited Facility, including

                         regarding associated interest expenses;

                 (d)     Costs incurred in connection with the SEC Investigation;

                 (e)     Legal fees incurred in connection with the Securities Class Action; and

                 (f)     Any funds paid to settle the Securities Class Action and/or any SEC action.

         131.    In addition, CPI’s business, goodwill, and reputation with its business partners,

  regulators, and shareholders have been gravely impaired. The Company still has not fully admitted


                                                  51
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 55 of 73 PageID #: 105




  the nature of its false statements and the true condition of its business. The credibility and motives

  of management are now in serious doubt.

         132.    The actions complained of herein have irreparably damaged CPI’s corporate image

  and goodwill. For at least the foreseeable future, CPI will suffer from what is known as the “liar’s

  discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

  and have misled the investing public, such that CPI’s ability to raise equity capital or debt on

  favorable terms in the future is now impaired.

  VII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         133.    Plaintiff brings this action derivatively in the right and for the benefit of CPI to

  redress injuries suffered, and to be suffered, by CPI as a direct result of breaches of fiduciary duty

  by the Individual Defendants, violations of Section 10(b) of the Exchange Act, and unjust

  enrichment. CPI is named as a nominal defendant solely in a derivative capacity. This is not a

  collusive action to confer jurisdiction on this Court that it would not otherwise have.

         134.    Plaintiff will adequately and fairly represent the interests of CPI in enforcing and

  prosecuting its rights.

         135.    Plaintiff has continuously been a shareholder of CPI at times relevant to the

  wrongdoing complained of and is a current CPI shareholder.

         136.    When this action was filed, CPI’s Board of Directors consisted of seven directors:

  defendants McCrosson, Stinson, Bond, Cooper, Faber, Paulick, and Rosenfeld. Plaintiff did not

  make any demand on the Board to institute this action because such a demand would be a futile,

  wasteful, and useless act, as set forth below.




                                                   52
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 56 of 73 PageID #: 106




         A.      Demand is Excused Because There is Reason to Doubt a Majority of the Board
                 Acted in Good Faith

                 1.      A Majority of the Board Knew of ASC 606 and the Need for Internal
                         Controls Related to it Since 2014

         137.    At all relevant times, the Company’s proxy statements have affirmed that “[t]he

  primary function of our board of directors is oversight. Our board of directors as a whole has

  responsibility for risk oversight and reviews management’s risk assessment and risk management

  policies and procedures.”

         138.    Since 2014, defendants McCrosson, Rosenfeld, Paulick, Stinson, and Faber, five of

  the current seven directors, have known of ASC 606 and that CPI would imminently be required

  to adopt it. For example, the Company’s 2014 10-K filed with the SEC on March 6, 2015, which

  was signed by McCrosson, Rosenfeld, Paulick, Stinson, and Faber, disclosed the following about

  the new revenue recognition standard:

         Recent Accounting Pronouncements

         In May 2014, the FASB issued Accounting Standards Update No. 2014-09 (ASU
         2014-09), Revenue from Contracts with Customers (Topic 606) , which requires an
         entity to recognize the amount of revenue to which it expects to be entitled for the
         transfer of promised goods or services to customers. ASU 2014-09 will replace
         most existing revenue recognition guidance in U.S. GAAP when it becomes
         effective. The new standard is effective for annual and interim periods in fiscal
         years beginning after December 15, 2016. Early application is not permitted. ASU
         2014-09 is effective for our first quarter of fiscal year 2017 using either the
         retrospective or cumulative effect transition method. We are evaluating the effect
         that ASU 2014-09 will have on our financial statements and related disclosures.
         We have not yet selected a transition method nor have we determined the effect
         of the standard on our ongoing financial reporting.

         139.    Thus, as of March 2015, McCrosson, Rosenfeld, Paulick, Stinson, and Faber knew

  that CPI would be required to adopt ASC 606 by the first quarter of fiscal 2017 and, reflecting that

  they understood the new standard would require changes to CPI’s revenue recognition, they




                                                  53
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 57 of 73 PageID #: 107




  assured shareholders that management was evaluating the effect of the new standard on CPI’s

  financial statements and disclosures.

         140.    One year later, the same five current directors, McCrosson, Rosenfeld, Paulick,

  Stinson, and Faber, signed CPI’s 2015 10-K and caused the Company to file it with the SEC on

  March 28, 2016. In the 2015 10-K, they stated the following regarding ASC 606:

         Recent Accounting Pronouncements

         In May 2014, the Financial Accounting Standards Board (“FASB”) issued
         Accounting Standards Update No. 2014-09 (“ASU 2014-09”), Revenue from
         Contracts with Customers (Topic 606) , which requires an entity to recognize the
         amount of revenue to which it expects to be entitled for the transfer of promised
         goods or services to customers. ASU 2014-09 will replace most existing revenue
         recognition guidance in U.S. GAAP when it becomes effective. In April of 2015,
         the FASB proposed deferring the effective date of ASU 2014-09 for one year, and
         proposed some modifications to the original provisions. On July 9, 2015, the one
         year deferral of the effective date was approved, and as such ASU 2014-09 is
         effective for our first quarter of fiscal year 2018 using either the retrospective or
         cumulative effect transition method. We are evaluating the effect that ASU 2014-
         09 will have on our financial statements and related disclosures. We have not yet
         selected a transition method nor have we determined the effect of the standard
         on our ongoing financial reporting.

         141.    Thus, in March 2016, McCrosson, Rosenfeld, Paulick, Stinson, and Faber reiterated

  to shareholders the impending adoption of ASC 606 and, further supporting that they knew of the

  need for internal controls related to the new standard, again represented to shareholders that

  management was evaluating the effect of the new standard on CPI’s financial statements and

  disclosures. The above disclosure differed from the disclosure issued in the 2014 10-K one year

  earlier by accurately stating that the adoption date for the new standard had been deferred for an

  additional year.

         142.    On March 8, 2017, the same five current directors, McCrosson, Rosenfeld, Paulick,

  Stinson, and Faber, now joined by defendant Bond, signed CPI’s 2016 Form 10-K and caused the




                                                  54
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 58 of 73 PageID #: 108




  Company to file it with the SEC. In the 2016 Form 10-K, they stated the following regarding ASC

  606:

         Recent Accounting Pronouncements

         In May 2014, the Financial Accounting Standards Board (“FASB”) issued
         Accounting Standards Update No. 2014-09 (“ASU 2014-09”), Revenue from
         Contracts with Customers (Topic 606), which requires an entity to recognize the
         amount of revenue to which it expects to be entitled for the transfer of promised
         goods or services to customers. ASU 2014-09 will replace most existing revenue
         recognition guidance in U.S. GAAP when it becomes effective. In April 2015, the
         FASB proposed deferring the effective date of ASU 2014-09 for one year, and
         proposed some modifications to the original provisions. On July 9, 2015, the one
         year deferral of the effective date was approved and, as such, ASU 2014-09 is
         effective for the first quarter of fiscal year 2018 using either the retrospective or
         cumulative effect transition method. The Company is evaluating the effect that
         ASU 2014-09 will have on its financial statements and related disclosures. The
         Company has not yet selected a transition method nor have they determined the
         effect of the standard on its ongoing financial reporting, but it expects to
         determine the effect in the second quarter of 2017.

         143.    Thus, in March 2017, McCrosson, Rosenfeld, Paulick, Stinson, and Faber, now

  joined by Bond, reiterated for the third time to shareholders the impending adoption of ASC 606

  and again represented to shareholders that management was evaluating the effect of the new

  standard on CPI’s financial statements and disclosures. The disclosure issued in the 2016 10-K

  was different from the disclosures in the previous two years’ Forms 10-K in that the new disclosure

  provided a date by which the Company expected to determine the effect of the new standard: “the

  second quarter of 2017.” When the 2016 10-K was filed, the second quarter of 2017 was no more

  than a few months in the future.

         144.    On March 22, 2018, McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond

  signed the Company’s 2017 10-K and caused CPI to file it with the SEC. The complete disclosure

  in the 2017 10-K regarding the Company’s adoption of ASC 606 is excerpted supra, ¶ 39. In the

  2017 10-K, ASC 606 is described under the heading “Critical Accounting Policies,” signifying

  that the standard had been adopted by CPI. In the 2017 10-K, these six current directors disclosed


                                                  55
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 59 of 73 PageID #: 109




  that the Company had adopted Topic 606 and was “using the modified retrospective method for

  all of its contracts.” These six directors also stated that “[f]ollowing the adoption of Topic 606,

  the Company’s revenue recognition for all of its contracts remained materially consistent with

  historical practice,” and told shareholders that due to adoption of the standard, the Company would

  change the presentation of its balance sheet.

         145.    Clear from the disclosures in the Company’s 2017 10-K is that defendants

  McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond knew of the importance of the

  Company’s revenue recognition policies, knew the that the new standard was required to have

  been adopted, and knew that the new standard was different from the previous standard. Notably,

  in the 2017 10-K, McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond disclosed that CPI’s

  revenue recognition practices were consistent with its historical practice, even though the new

  standard had been adopted.      In light of the subsequent Restatement and admitted material

  weaknesses to internal controls, when McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond

  issued the 2017 10-K, they either: (i) stated that revenue recognition under ASC 606 was consistent

  with past practice without knowing if that was true; or (ii) knew it was untrue and signed the 2017

  10-K anyway. In either case, subsequent events raise a reason to doubt that McCrosson, Rosenfeld,

  Paulick, Stinson, Faber, and Bond acted in good faith when they disclosed that CPI’s revenue

  recognition under ASC 606 was consistent with historical practice.

                 2.      A Red Flag is Waved Before McCrosson, Rosenfeld, Paulick, Stinson,
                         Faber, and Bond

         146.    In December 2018, approximately nine months after filing the of the Company’s

  2017 10-K, these same six defendants who were required by their fiduciary duties to be monitoring

  the Company’s application of the new revenue guidance and its related internal controls, were

  presented with a red flag. Having filed its third quarter 2018 10-Q on November 13, 2018, the



                                                  56
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 60 of 73 PageID #: 110




  Company admitted in February 2019 that it would be required to restate its previously reported

  revenue for the three and nine months ended September 20, 2018. See, ¶ 59 supra.

         147.    As a result, on April 1, 2019, when defendants McCrosson, Rosenfeld, Paulick,

  Stinson, Faber, and Bond signed and filed the Company’s 2018 10-K, they knew that CPI “did not

  design and maintain adequate review controls,” leading to an overstatement of revenue.

  Nevertheless, they again told shareholders that the Company had adopted ASC 606 and that its

  revenue recognition practices under the new standard were the same as CPI’s historical practice.

  In light of the material weakness disclosed in February 2019 and the subsequent Restatement in

  July 2020, when McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond issued the 2018 10-K,

  they either: (i) stated that the new revenue recognition was consistent with past practice without

  knowing whether that was true; or (ii) knew the statement was untrue and signed the 2018 10-K

  anyway. In either case, there is reason to doubt that McCrosson, Rosenfeld, Paulick, Stinson,

  Faber, and Bond acted in good faith when they issued the 2018 10-K.

         148.    As of April 1, 2019, defendants McCrosson, Rosenfeld, Paulick, Stinson, Faber,

  and Bond knew: (i) the Company had recently adopted a new revenue recognition standard that

  “replaced most existing” GAAP revenue guidance; (ii) internal controls were required by law and

  necessary to the accurate reporting of revenue; and (iii) the Company’s revenue for the first nine

  months of 2018 had been misstated due to a material weakness to the Company’s internal controls

  over disclosure and financial reporting. However, they claimed to have quickly identified and

  remediated the internal control deficiency after identifying a limited problem.         These six

  defendants either (i) declined to conduct the inquiry necessary to establish the true extent of

  deficient material controls at CPI; or (ii) knew that CPI lacked meaningful controls over financial




                                                  57
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 61 of 73 PageID #: 111




  reporting and its previously issued revenue results were also inaccurate, but decided not disclose

  the extent of the problem to avoid expanding the scope of the 2019 restatement.

          149.   Instead, McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond allowed the

  Company to report strong results for the first three quarters of 2019. For example, each quarterly

  gross profit result was better than the same quarter of 2018. As was subsequently revealed, the

  Company’s internal controls over financial reporting and disclosure were pervasively deficient and

  in reality, gross profit for each quarter of 2019 was lower than the same period of the previous

  year.

          150.   In the Restatement announced in July 2020, the Company’s independent auditor

  identified four areas of deficient internal controls: (i) lack of effective control environment, risk

  assessment, control activities and monitoring; (ii) lack of adequate controls over accounting for

  revenue recognition; (iii) no controls at all over accounting for significant, nonroutine, complex

  transactions; and (iv) ineffective information technology general controls.

          151.   Accordingly, these six defendants not only presided over a pervasively lack of

  meaningful internal controls at CPI generally, they also specifically failed to ensure that the

  Company had adequate controls over revenue recognition even though they had known since 2015

  that ASC 606 would replace existing GAAP revenue recognition practices. At various times in

  the years leading up to the adoption ASC 606, McCrosson, Rosenfeld, Paulick, Stinson, Faber,

  and Bond represented that the Company was “evaluating” the impact of the new standard,

  reflecting that they understood the standard would have an impact on CPI’s revenue recognition.

  Once the standard was adopted, they affirmatively stated multiple times that the new standard had

  no effect on past revenue recognition practices. Having previously stated that the they were

  evaluating the impact of the standard, the reasonable inference is that either they never actually




                                                   58
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 62 of 73 PageID #: 112




  evaluated the impact of ASC 606 or they knew that, as later emerged, the assertion that ASC 606

  resulted in the same revenue recognition as the Company’s historical practices was false.

         152.    Further, the scale of the errors caused by their failure to oversee the necessary

  controls to adopt 606 is enormous, as detailed above. The Company restated seven quarterly and

  one annual report issued over the course of approximately two years. In 2018 the Company

  overstated its gross profit by more than 300%. While defendants were telling investors that CPI

  was performing better in 2019 than it had in 2018, in fact the opposite was true. The errors

  completely misrepresented trends in CPI’s performance and the financial condition of the

  Company. Far from an easily remediable discrete issue, as they claimed in early 2019, the

  Company’s lacked meaningful internal controls over revenue recognition to the point that its

  results of operations were wildly inaccurate.

         153.    Due to the foregoing, and as set forth below, ample reason exists to doubt that

  McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond acted in good faith when they allowed

  the Company to adopt a major new accounting standard without any meaningful internal controls

  over the related accounting and financial disclosures. Likewise, reason exists to doubt that

  McCrosson, Rosenfeld, Paulick, Stinson, Faber, and Bond acted in good faith when they issued,

  over the course of years, repeated disclosures assuring investors that they were evaluating the

  impact of the new revenue recognition standard, and, once implemented, that the Company’s

  revenue recognition practices under ASC 606 were consistent with its historical practice.

         B.      Additional Reasons Demand is Excused

                 1.     McCrosson is Not Disinterested

         McCrosson

         154.    At all relevant times, McCrosson was the Company’s CEO and President, and

  therefore was not independent under NYSE listing rules. As an employee, McCrosson derives


                                                  59
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 63 of 73 PageID #: 113




  substantially all of his income from his employment with CPI, thus could not disinterestedly

  consider a demand for action that might require him to sue the directors that control his continued

  employment and/or fellow members of management with whom he works on a day-to-day basis.

  Moreover, as CEO and as alleged herein, McCrosson personally issued the misleading statements

  alleged herein and received $135,215 cash bonus on the basis of false financial statements for

  fiscal 2018. As a result, McCrosson would be interested in a demand regarding his own

  wrongdoing and demand is futile as to him.

            155.     McCrosson similarly will not sue defendant Palazzolo, his CFO during the relevant

  period.     Suing Palazzolo would effectively be conceding that McCrosson had also issued

  misleading statements and should be sued as well.

                     2.     Reason Exists to Doubt the Audit Committee Members Acted in Good
                            Faith

            Cooper

            156.     Cooper served as a member of the Audit Committee since April 2019. As such,

  she is responsible for the effectiveness of the Company’s internal controls, the integrity of its

  financial statements, and its compliance with laws and regulations. When Cooper joined the Audit

  Committee, she did so as the Company was restating its revenue results for the first nine months

  and third quarter of 2019. Cooper therefore actually knew that the Company’s internal controls

  over fincancial reporting were deficient when she became an Audit Committee member. In her

  capacity as an Audit Committee member, Cooper reviewed and approved the disclosures regarding

  the Company’s financial statements, including with respect to revenue recognition and CPI’s

  internal control over financial reporting. As alleged herein, Cooper failed to ensure the integrity

  of the Company’s internal controls, allowing the materially misleading statements to be

  disseminated in CPI’s SEC filings and other disclosures. Thus, it is substantially likely that Cooper



                                                    60
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 64 of 73 PageID #: 114




  breached her fiduciary duties and reason exists to doubt that she could disinterestedly consider a

  demand for action in connection with the foregoing. Demand is excused as to her.

         Paulick

         157.    Paulick served as a member of the Audit Committee at all relevant times. Thus,

  demand is excused as to him for substantially the same reasons as set forth in ¶ 156, supra.

         158.    Moreover, Paulick served as a member of the Audit Committee when ASC Topic

  606 was introduced in 2014, thus, he knew or should have known of the impact of the “significant

  change” in accounting principles based on an evaluation with management, CPI’s auditor, and

  relevant authorities.

         159.    Indeed, the FASB and the International Accounting Standards Board formed the

  Joint Transition Resource Group for Revenue Recognition (“TRG”) to help entities implement the

  accounting standard, solicit and discuss questions arising from implementing ASC Topic 606,

  inform company boards about implementation issues to recommend action as needed, and provide

  a forum to learn about the guidance.

         160.    The Deputy Chief Accountant for the SEC advised companies to consult the SEC

  if an entity reached a different conclusion on the application of ASC Topic 606 than that reached

  by the TRG.

         161.    In addition, the American Institute of Certified Public Accountants (“AICPA”)

  formed sixteen industry task forces, including an aerospace industry task force, to address industry-

  specific implementation questions relating to ASC Topic 606. The AICPA also issued a new

  accounting and auditing guide on revenue recognition in January 2017.

         162.    The Company had four years to evaluate and disclose the impact ASC 606 would

  have on its future financial statements prior to its adoption. As a member of the Audit Committee,




                                                   61
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 65 of 73 PageID #: 115




  Paulick was involved in these preparations if they occurred. Thus he had reason to know that CPI

  had ineffective controls with respect to revenue recognition. With the benefit of the guidance from

  the TRG, SEC, and AICPA, among others, Paulick knew or should have known that the

  performance obligation, rather than the “use of a manufacturing program,” is the appropriate use

  of accounting under ASC Topic 606 and that CPI lacked internal controls to identify the

  performance obligation for its contracts. Therefore, Paulick intentionally or recklessly disregarded

  the accuracy of CPI’s financial statements and the integrity of its internal control over financial

  reporting. Thus, it is substantially likely that Paulick breached his fiduciary duties and reason

  exists to doubt that he could disinterestedly consider a demand for action in connection with the

  foregoing. Demand is excused as to him.

           Faber

           163.    Faber has served as a member of the Audit Committee since 2013, thus demand is

  excused as to him for substantially the same reasons set forth in ¶¶ 156-162, supra.

           164.    Additionally, the Proxy Statement identifies Faber as the Audit Committee

  Financial Expert. An “Audit Committee Financial Expert” is a person who has the following

  attributes: “an understanding of generally accepted accounting principles and financial statements;

  the ability to assess the general application of such principles in connection with the accounting

  for estimates, accruals and reserves; experience preparing, auditing, analyzing or evaluating

  financial statements that present a breadth and level of complexity of accounting issues that can

  reasonably be expected to be raised by the registrants’ financial statements, or experience actively

  supervising one or more persons engaged in such activities; an understanding of internal controls

  and procedures for financial reporting; and an understanding of audit committee functions.” 4



  4
      https://www.sec.gov/rules/final/33-8177.htm


                                                    62
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 66 of 73 PageID #: 116




  Therefore, Faber purports to be knowledgeable about the application of GAAP, which includes

  ASC Topic 606, so he knew or should have known that CPI’s revenue recognition policy did not

  comply with GAAP

         165.     Thus, it is substantially likely that Faber breached his fiduciary duties and reason

  exists to doubt that he could disinterestedly consider a demand for action in connection with the

  foregoing. Demand is excused as to him.

         166.     For the foregoing reasons, demand is excused as to a majority of the Board in

  connection with all counts for the reasons set forth above. Regarding Counts I and II, defendants

  Stinson, Bond, Cooper, Faber, Paulick, and Rosenfeld will not take action against themselves or

  McCrosson and Palazzolo because doing so would concede that culpable wrongdoing had occurred

  where the Board had failed to implement meaningful controls over revenue recognition.

  McCrosson will not take action against any of Stinson, Bond, Cooper, Faber, Paulick, and

  Rosenfeld because they control his compensation and taking action against them would

  acknowledge that he had issued misleading statements regarding the Company’s internal controls.

  Regarding Counts III and IV, Stinson, Bond, Cooper, Faber, Paulick, and Rosenfeld will not take

  action against McCrosson and Palazzolo for substantially the same reasons: doing so would

  acknowledge that misleading statements were issued and that the Board awarded excess

  compensation.

         167.     Accordingly, a majority of the Board faces a substantial likelihood of liability due

  to its failure to institute adequate internal controls over revenue recognition notwithstanding that

  it actually knew for six years that CPI was require to adopt ASC 606 and that ASC 606 would

  replace most existing GAAP revenue recognition guidance. Additionally, reason exists to doubt

  that a majority of the Board acted in good faith when, while it was failing to require CPI to adopt




                                                   63
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 67 of 73 PageID #: 117




  the necessary internal controls, it issued repeated disclosures assuring investors that the Board was

  overseeing the transition to ASC 606, was evaluating its impact, and that the new standard resulted

  in no deviation from CPI’s historical practice of revenue recognition. For these reasons, demand

  is excused as to the entire Board.

                                                COUNT I

          Against Defendants McCrosson and Palazzolo for Breach of Fiduciary Duty

         168.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         169.    Defendants McCrosson and Palazzolo each owes and owed to the Company the

  duty to exercise candor, good faith, and loyalty in the management and administration of CPI’s

  business and affairs, particularly with respect to issues as fundamental as public disclosures.

         170.    Defendants McCrosson’s and Palazzolo’s conduct set forth herein was due to their

  intentional or reckless breach of the fiduciary duties they owed to the Company. Defendants

  McCrosson and Palazzolo intentionally or recklessly breached or disregarded their fiduciary duties

  to protect the rights and interests of CPI.

         171.    In breach of their fiduciary duties owed to CPI, defendants McCrosson and

  Palazzolo willfully participated in and caused the Company to expend unnecessarily its corporate

  funds, rendering them personally liable to the Company for breaching their fiduciary duties.

         172.    In particular, defendants McCrosson and Palazzolo knowingly or recklessly made

  untrue statements and/or permitted the Company’s public filings, disclosures, and statements to

  misleadingly report revenue and the Company’s overall prospects.

         173.    As a direct and proximate result of the breaches of their fiduciary obligations by

  defendants McCrosson and Palazzolo, CPI has sustained and continues to sustain significant

  damages. Including direct monetary damages, exposure to liability from securities litigation and


                                                   64
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 68 of 73 PageID #: 118




  a loss of goodwill in the capital markets. As a result of the misconduct alleged herein, defendants

  are liable to the Company.

                                              COUNT II

     Against Defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and Bazaar for
                                  Breach of Fiduciary Duty

          174.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

          175.    Defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and Bazaar each

  owes and owed to the Company the duty to exercise candor, good faith, and loyalty in the

  management and administration of CPI’s business and affairs, particularly with respect to issues

  as fundamental as public disclosures.

          176.    The conduct of defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and

  Bazaar set forth herein was due to their intentional or reckless breach of the fiduciary duties they

  owed to the Company. Defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and Bazaar

  intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

  interests of CPI.

          177.    In breach of their fiduciary duties owed to CPI, defendants Stinson, Bond, Cooper,

  Faber, Paulick, Rosenfeld, and Bazaar willfully participated in and caused the Company to expend

  unnecessarily its corporate funds, rendering them personally liable to the Company for breaching

  their fiduciary duties.

          178.    In particular, defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and

  Bazaar knowingly or recklessly made untrue statements and/or permitted the Company’s public

  filings, disclosures, and statements to misleadingly report revenue and the Company’s overall

  prospects.



                                                  65
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 69 of 73 PageID #: 119




          179.    As a direct and proximate result of the breaches of their fiduciary obligations by

  defendants Stinson, Bond, Cooper, Faber, Paulick, Rosenfeld, and Bazaar, CPI has sustained and

  continues to sustain significant damages. Including direct monetary damages, exposure to liability

  from securities litigation and a loss of goodwill in the capital markets. As a result of the

  misconduct alleged herein, defendants are liable to the Company.

                                               COUNT III

                        Against McCrosson and Palazzolo for Contribution
                   for Violations of Sections 10(b) and 21D of the Exchange Act

          180.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

          181.    Defendants McCrosson and Palazzolo are named as defendants in related securities

  class actions. The conduct of these Defendants, as described herein, has exposed the Company to

  significant liability under various federal and state securities laws by their disloyal acts.

          182.    CPI is named as a defendant in related securities class actions that allege and assert

  claims arising under §10(b) of the Exchange Act. The Company is alleged to be liable to private

  persons, entities and/or classes by virtue of many of the same facts alleged herein. If CPI is found

  liable for violating the federal securities laws, the Company’s liability will arise in whole or in part

  from the intentional, knowing, or reckless acts or omissions of all or some of the Defendants as

  alleged herein, who have caused the Company to suffer substantial harm through their disloyal

  acts. The Company is entitled to contribution and indemnification from these Defendants in

  connection with all claims that have been, are, or may be asserted against the Company by virtue

  of their wrongdoing.

          183.    As officers, directors and otherwise, defendants McCrosson and Palazzolo had the

  power or ability to, and did, control or influence, either directly or indirectly, CPI’s general affairs,



                                                     66
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 70 of 73 PageID #: 120




  including the content of its public statements, and had the power or ability to directly or indirectly

  control or influence the specific corporate statements and conduct that violated §10(b) of the

  Exchange Act and SEC Rule 10b-5.

         184.    Defendants McCrosson and Palazzolo are liable under §21D of the Exchange Act,

  which governs the application of any private right of action for contribution asserted pursuant to

  the Exchange Act.

         185.    Defendants McCrosson and Palazzolo have damaged the Company and are liable

  to the Company for contribution.

         186.    No adequate remedy at law exists for Plaintiff by and on behalf of the Company.

                                              COUNT IV

                    Against McCrosson and Palazzolo for Unjust Enrichment

         187.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         188.    By their wrongful acts and omissions, defendants McCrosson and Palazzolo were

  unjustly enriched at the expense of and to the detriment of CPI. Defendants McCrosson and

  Palazzolo were unjustly enriched as a result of the compensation and director remuneration they

  received while breaching fiduciary duties owed to CPI.

         189.    Plaintiff, as a stockholder and representative of CPI, seek restitution from these

  Defendants, and each of them, and seek an order of this Court disgorging all profits, benefits, and

  other compensation obtained by these Defendants, and each of them, from their wrongful conduct

  and fiduciary breaches.

         190.    Plaintiff, on behalf of CPI, has no adequate remedy at law




                                                   67
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 71 of 73 PageID #: 121




                                      PRAYER FOR RELIEF

           WHEREFORE, plaintiff, on behalf of CPI, demands judgment as follows:

           A.    Declaring that plaintiff may maintain this action on behalf of CPI and that plaintiff

  is an adequate representative of the Company;

           B.    Against all of the defendants and in favor of the Company for the amount of

  damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

  waste of corporate assets, and unjust enrichment;

           C.    Declaring that Defendants have breached and/or aided and abetted the breach of

  their fiduciary duties to CPI;

           D.    Directing CPI to take all necessary actions to reform and improve its corporate

  governance and internal procedures to comply with applicable laws and to protect CPI and its

  stockholders from a repeat of the damaging events described herein, including, but not limited to,

  putting forward for stockholder vote, resolutions for amendments to the Company’s Bylaws or

  Articles of Incorporation and taking such other action as may be necessary to place before

  stockholders for a vote of the following corporate governance policies:

                 1.      a proposal to strengthen the Company’s controls over financial reporting;

                 2.      a proposal to strengthen the Board’s supervision of operations and develop

  and implement procedures for greater stockholder input into the policies and guidelines of the

  Board;

                 3.      a proposal to strengthen CPI’s oversight of its disclosure procedures;

                 4.      a provision to control insider transactions; and

                 5.      a provision to permit the stockholders of CPI to nominate at least three

  candidates for election to the Board;




                                                  68
Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 72 of 73 PageID #: 122




         E.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

  state statutory provisions sued hereunder, including attaching, impounding, imposing a

  constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

  other assets so as to assure that plaintiff on behalf of CPI has an effective remedy;

         F.      Awarding to CPI restitution from defendants, and each of them, and ordering

  disgorgement of all profits, benefits, and other compensation obtained by the defendants;

         G.      Awarding to plaintiff the costs and disbursements of the action, including

  reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

         H.      Granting such other and further relief as the Court deems just and proper.

                                           JURY DEMAND

         Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.

  Dated: October 26, 2020                        By: _s/Benjamin I. Sachs-Michaels___
                                                 GLANCY PRONGAY & MURRAY LLP
                                                 Matthew M. Houston
                                                 Benjamin I. Sachs-Michaels
                                                 712 Fifth Avenue
                                                 New York, New York 10019
                                                 Telephone: (212) 935-7400
                                                 E-mail: bsachsmichaels@glancylaw.com

                                                                 -and-

                                                 Robert V. Prongay
                                                 Pavithra Rajesh
                                                 1925 Century Park East, Suite 2100
                                                 Los Angeles, California 90067
                                                 Telephone: (310) 201-9150
                                                 E-mail: rprongay@glancylaw.com

                                                 Counsel for Plaintiff Keith Moulton




                                                    69
DocuSign Envelope ID: 48397B0B-8285-4A09-B736-51747A01DCC8
         Case 1:20-cv-02092-ENV-CLP Document 10 Filed 10/26/20 Page 73 of 73 PageID #: 123




                                     CPI AEROSTRUCTURES, INC. VERIFICATION

                         I, Keith Moulton, hereby verify that I am familiar with the allegations in the Verified

                 Amended Shareholder Derivative Complaint (the “Amended Complaint”), and that I have

                 authorized the filing of the Amended Complaint, and that the foregoing is true and correct to

                 the best of my knowledge, information, and belief.


                       10/20/2020
                 Date: __________________                               ____________________________
                                                                              Keith Moulton
